Exhibit 10.1

LICENSE, DEVELOPMENT AND DISTRIBUTION AGREEMENT

This Agreement is made as of March 9,  2018 (“Effective Date”)

by and among

QIAGEN LLC,

a  California limited liability company with its principal place of business at

19300 Germantown Road, Germantown, MD 20874

(“QIAGEN”)

and

Natera, Inc.,

a  Delaware corporation with its principal place of business at

201 Industrial Road, San Carlos, CA 94070

(“Natera”)

 

RECITALS

WHEREAS, QIAGEN and Natera [*] to develop versions of Natera’s proprietary
diagnostic assays in a format that is compatible with QIAGEN’s Sequencing System
(defined in Section 1 below); and

WHEREAS, QIAGEN and Natera [*] an in vitro diagnostic kit version of [*] (as
defined below) to run on QIAGEN’s proprietary GeneReader®  [*] (or any other
brand name chosen by QIAGEN) sequencing platform, and the Parties now wish to
agree upon the terms and conditions by which QIAGEN will complete development,
obtain regulatory approval, manufacture, distribute and commercialize [*] (as
defined below);

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Parties covenant and agree as follows:

 

1.         DEFINITIONS

1.1       “Affiliate”  means any Person that controls or is controlled by or
under common control with another Person, with the term “control” meaning
ownership, directly or indirectly, of fifty percent (50%) or more of the common
stock, general partnership interests, membership interests or similar equity
ownership interest of another Person.

1.2        “Applicable Laws” has the meaning set forth in Section 8.2.

1.3        “Change of Control” means (i) the sale or disposition to a third
party of all or substantially all of the assets of such Party; or (ii) the
acquisition by any Person, with respect to a Party, of beneficial ownership of
securities of the Party representing more than fifty percent of the common stock
of such Party.



1/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



1.4        “[*] Technical Performance Standard” means the Product having been
validated to meet, and then continuously meeting thereafter, the [*] performance
metrics detailed on Exhibit A.

1.5        “COGs Based on Sequencer Performance” means Natera’s costs associated
with generating a [*] [*] in Natera’s or its Affiliate’s CLIA laboratory for the
components of COGs detailed on Exhibit B.

1.6        “Commercial Launch” means the first sale of the Product by QIAGEN or
its Affiliate for a commercial purpose (i.e., revenue) to a third party in the
Territory.  For the sake of clarity, Commercial Launch excludes prototype
purchases, customer evaluations prior to launch, and units distributed for use
in clinical trials and includes a sale of an [*] to a Laboratory Licensee as
permitted under Section 6.11.

1.7        “Commercially Reasonable Efforts” means, with respect to QIAGEN or
Natera as the context requires,  efforts consistent with its past practices
related to research and development, regulatory approval, commercialization,
sales and marketing of similar products with similar market potential at a
similar stage in its development.

1.8        “Commercial Year” means each twelve (12) month period during the
Term, starting with the twelve (12) month period beginning on the date of
Commercial Launch.

1.9        “Confidential Information” means information pertaining to the
subject matter of this Agreement or otherwise disclosed by a Party pursuant to
this Agreement which is disclosed by a Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) in whatever form or media, and is marked as
confidential, or similar legend, at the time of disclosure or by oral disclosure
reduced to a writing in English or which a reasonable person would understand to
be confidential given the content of the information and the context of the
disclosure; provided, that information shall not be deemed “Confidential
Information” if such information (a) is or becomes generally known to the public
through no fault of the Receiving Party, (b) is received by the Receiving Party
from a source having the right to disclose such information and without being
subject to a corresponding obligation of confidentiality, (c) is known by the
Receiving Party prior to disclosure of such information without any
confidentiality obligation owed to the Disclosing Party, or (d) is independently
developed by the Receiving Party without use of or reference to the Disclosing
Party’s Confidential Information.  For clarification, the existence and terms of
this Agreement shall be considered the Confidential Information of both Parties
pursuant to Section 11.1.

1.10      “Cost Performance Standard” means that Natera’s COGs Based on
Sequencer Performance to run [*] on the Sequencing System in Natera’s CLIA
laboratory is equal to or less than Natera’s [*] to run [*] on [*] with [*] run
on the Sequencing System having [*] than all [*] on all of the following
measures: [*].  For [*], equal or better performance means a [*] of no more than
[*] longer than the [*], to be achieved no later than [*] (or [*] in the event
that QIAGEN has exercised its option to extend the Commercial Launch date
pursuant to Section 1.12).  The method of calculating the Cost Performance
Standard is further described in Exhibit B.

1.11      “Current [*] Uses” means use of an [*] for the screening for: [*] and
(c) the following [*]

1.12      “Exclusivity Performance Standards” means QIAGEN achieving the
following: (a) submitting a [*] for the Product, consistent with QIAGEN’s
practices and policies,  by [*]; (b)





2/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



satisfying the Exclusivity Technical Performance Standard by [*] and then
continuing to satisfy the Exclusivity Technical Performance Standard thereafter,
provided that if QIAGEN does not meet the Exclusivity Technical Performance
Standard by [*], QIAGEN shall have a grace period until [*] to meet it before
QIAGEN may be deemed noncompliant with the Exclusivity Performance Standards;
(c) Commercial Launch by [*];  (d) IVD Launch by [*];  (e) Net Sales for each
Commercial Year equal to or greater than the Sales Target for that Commercial
Year; and (f) use of diligent efforts to achieve (i) Commercial Launch under
design control at the earliest possible date,  and (ii) the Estimated Sales
Targets, provided that Natera has [*] upon QIAGEN’s request.  At Natera’s
election, QIAGEN’s achievement of subclause (f) of this definition will be
assessed by a mutually-agreed neutral third-party mediator with industry
expertise, which assessment shall be binding on this issue.  Natera shall pay
the costs of such assessment, except that, in the case of (f)(i), if the
third-party mediator agrees that QIAGEN has not used diligent efforts, QIAGEN
shall reimburse Natera.  The Parties anticipate that the cost of such
third-party mediator shall not exceed [*] to conduct the assessment contemplated
in this definition.  The Parties shall meet and discuss in good faith ways to
accelerate the Commercial Launch date contemplated in subclause (c) of this
definition.  If Commercial Launch has not occurred by [*], QIAGEN may extend the
required Commercial Launch date under clause (c) of this definition until [*] by
paying Natera $[*] in the form of a credit against Prepaid Royalties.

1.13     “Exclusivity Technical Performance Standard” means the Product having
been validated to meet, and then continuously meeting thereafter, the metrics
detailed on Exhibit J.

1.14      “GeneReader® [*] [*] Kit”  or “[*] Kit”  means an  in vitro diagnostic
assay (e.g., RUO) or IVD (e.g., [*]-approved kit) consisting of all reagents
provided by QIAGEN that are necessary to perform the [*] [*] adapted for use
with the Sequencing System.

1.15      “GeneReader®  [*] Sequencer” or “Sequencer” means the proprietary
automated sequencing instrument manufactured by or on behalf of QIAGEN (which
may be branded in QIAGEN’s sole discretion).

1.16      “GeneReader®  [*] Sequencing System” or “Sequencing System” means the
Sequencer, QIAGEN’s QIAsymphony® SP/AS, QIAGEN’s GeneRead® PowerStation, and
Software, as well as library preparation and sequencing reagents, consumables,
and accessories necessary to run an NGS application from sample preparation to
clinical report.

1.17      “Improvements” means any upgrades or improvements that Natera makes
during the Term to the [*], as applicable.

1.18      “Intellectual Property Rights” means rights in or to trade secrets,
patents and patent applications, and all continuations, continuations-in-part,
divisions, renewals, extensions, design patents, copyrights, trademarks, trade
names, trade dress, and all applications and registrations and the rights to
register and renew any of the aforesaid rights.

1.19      “Intended Use” means the objective intent of the Product used to test
a patient sample and report such patient’s clinical [*] result as set forth in
the Product’s package insert under the Regulatory Approval in the [*].

1.20      “Inventions” means inventions, discoveries, improvements,
modifications, derivations, information, know-how and the like made by a Party
(individually or jointly with





3/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



others) arising out of the Parties’ performance of activities under  a  Project
Plan or developed using Confidential Information disclosed by the other Party.

1.21      “IVD” or “In Vitro Diagnostic” means a medical device, whether used
alone or in combination, intended by the manufacturer for the in-vitro
examination of specimens derived from the human body solely or principally to
provide information for diagnostic, monitoring or compatibility purposes, which
requires Regulatory Approval prior to commercial use, excluding approval
required under the Clinical Laboratory Improvement Amendments ("CLIA“). This
includes reagents, calibrators, control materials, specimen receptacles,
software, and related instruments or apparatus or other articles.

1.22      “IVD Launch” means the first commercial sale of the Product in the [*]
pursuant to a Regulatory Approval of the Product as an IVD in the [*].

1.23      “IVD Launch Period” means the [*] period that begins on the date of
IVD Launch.

1.24       [*]” means the [*]in the amount of up to [*] that may be established
by the Parties pursuant to[*], by the[*] [*] by each Party as provided in
[*]that would be[*](as defined in [*]in accordance with [*]from the [*]shall in
no event be used to [*]for any [*]or other [*]paid to a [*]whether pursuant to a
[*]or other arrangement.

1.25     “Laboratory License”  is defined in Section 6.11.

1.26     “Licensed Technology” means the patents and patent applications that
claim or cover aspects of [*] [*] that are necessary for the making, using or
selling of the Product, in each case to the extent owned or controlled by Natera
[*].

1.27      “Natera Competitors” means the companies listed on Exhibit C, which
Exhibit may be updated by Natera with written notice to QIAGEN, acting
reasonably, on a regular basis.

1.28      “Net Sales” means the gross amounts invoiced for a Product during the
Term by QIAGEN or its Affiliates to a third party in an arm’s length
transaction, less: (a) rebates, trade allowances, adjustments, samples, patient
assistance programs, credits or discounts actually granted; (b) allowances or
credits actually granted for recalled, rejected, damaged, outdated or returned
Products; (c) tariffs, duties, statutory or contractual rebates paid to any
governmental entity and similar governmental charges actually paid; (d)
insurance against casualty loss and freight costs actually paid; (e) prorated
fees, commissions or rebates lawfully paid pursuant to contracts with group
purchasing organizations; (f) sales taxes, excise taxes, value-added taxes,
inventory turn-over taxes and similar taxes; (g) transportation, importation,
shipping, insurance and other handling expenses related to the sale of Product;
or (h) chargebacks granted to wholesalers or their customers.

For clarification, amounts invoiced for a Product, regardless of how the
transaction is structured, shall include but not be limited to the [*]of: (i)
[*]  ([*])  of the Product or [*], whether [*]; (ii) any amounts received for
[*]any sales and [*](whether for the [*] or other [*]sold in [*]the Product; and
(iv) any [*]as compensation for a [*]

For clarification, the Parties agree that either the sale of an [*] to a
customer or the sale of a Sequencer or Sequencing System to a customer that has
purchased or purchases [*], is the key triggering event upon which all Running
Royalty payments are intended to be based.  The [*] of





4/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



the items described in sub-clauses (i) through (iv) of the immediately preceding
paragraph shall take into account: [*].  Before the end of [*],  [*] of the [*]
requirement contained in the immediately preceding paragraph in the context of
[*] and shall memorialize their mutual good faith understanding of such [*] in
Exhibit K.  In the event that the Parties are unable to agree on appropriate
application of the [*] requirement for the various sale scenarios discussed for
Exhibit K, the dispute shall be submitted to a neutral third-party mediator with
industry expertise who will determine commercially reasonable application of the
[*]” requirement for the various sale scenarios, which shall be binding and
added as Exhibit K.  The Parties shall equally share the costs of such
third-party mediator.  The deadline for QIAGEN’s Payment Reports and Running
Royalty payments under Section 7.3.3 shall be reviewed prior to launch to enable
QIAGEN to comply with the requirements of this paragraph using Best Efforts.

 

In the event that any amount invoiced remains uncollected more than [*] [*]
following the date of invoice, notwithstanding QIAGEN’s Commercially Reasonable
Efforts to collect, shall be deemed uncollectible and shall be applied as a
deduction against the Net Sales as calculated in the next reporting period.

Where the Product is sold in combination with one or more other products and/or
services, including without limitation, other diagnostic test kits,
instrumentation other than the Sequencing System, or consumables, or analysis
services (each a “Combination Product,” and such other products and services
bundled with the Product collectively, “Bundled Components”), the Net Sales for
the Product attributable to such sale for purposes of determining the royalty
payable shall be calculated by multiplying the aggregate Net Sales of such
Combination Product (i.e. the Product together with all Bundled Components) by
the fraction A/(A+B), where A is the fair market value of the Product sold
separately, and B is the sum of the fair market value of each of the Bundled
Components sold separately.  Such fair market values shall be determined by
reference to the actual sale price of each of the products and services where
sold separately, wherever possible, or where not separately-sold, then by a
reasonable valuation method agreed to by QIAGEN and Natera acting reasonably and
in good faith.  The foregoing approach to determining Net Sales of Product sold
in a Combination Product shall be applied on a country-by-country basis for any
Combination Product.

 

If a sale of a Product is made to a distributor or joint venturer, the amount
actually invoiced for such a sale shall be multiplied by 1.2 for purposes of
calculating Net Sales under this Agreement and such invoiced amount shall
include a fairly-apportioned amount of any Sequencers or Sequencing Systems sold
to such distributor or joint venturer.

 

1.29      “NIPT” means a non-invasive prenatal screening test .

1.30     “[*] Interpretive Algorithm” means Natera’s proprietary interpretative
algorithm for use with [*], with the features, functionality and performance
[*], as well as any Improvements that [*] and that QIAGEN decides to include in
the Product pursuant to Section 4.3.1, for interpreting the raw sequencing data
that results from running the Sequencer in conjunction with the [*] to support
an [*] call on a sample run with the [*] and the Sequencer.  For the avoidance
of doubt, the [*] Interpretive Algorithm and all related data, information,
notes, source code, copies, and backups, shall be considered the Confidential
Information of Natera.

1.31      “[*] NIPT” means [*], with the features, functionality and performance
[*],  as well as any Improvements that [*] and that QIAGEN decides to include in
the Product pursuant to





5/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



Section 4.3.1,  which the Parties are further developing for compatibility with
the GeneReader®  [*] Sequencing System pursuant to the [*].

1.32      “Party” or “Parties” means each of QIAGEN and Natera individually or
collectively.

1.33      “Person” means any natural person and any corporation, limited
liability company, partnership or other entity.

1.34      “Price and Reimbursement Approvals” means the approval of the price
and the reimbursement category (where relevant) for the Product as established
from time to time by the relevant Regulatory Authority in the Territory.

1.35      “Product” means (i) the [*] or (ii) the Sequencing System or Sequencer
sold for or together with [*], along with access to the [*] Interpretive
Algorithm and manufactured, marketed and sold by QIAGEN and/or its Affiliates. 
If a [*] [*] as part of a [*],  [*]of the [*]shall be factored into the amounts
invoiced for the [*] for purposes of calculating Net Sales.  For clarification,
the Parties acknowledge that if [*] [*]to a customer’s [*] [*] during the term
of such [*]amount of such [*] will be considered part of Net Sales.

1.36      “Project Plan” means the project plan for the development of the [*]
attached hereto as Exhibit D. Any amended or new Project Plan shall be
negotiated in good faith and agreed upon in writing by authorized
representatives of both Parties, and, once so agreed, shall be governed by the
terms and conditions of this Agreement.  To the extent that there is any
conflict between the terms of this Agreement and a Project Plan, this Agreement
shall control.  To the extent there is any conflict between the terms of the
Project Plan and the [*], including without limitation, matters relating to
development timelines, the Project Plan shall control with respect to this
Agreement but not the [*].

1.37      “Regulatory Approval” means, for the Territory, those authorizations
by the appropriate Regulatory Authority(ies) required for the manufacture,
importation, marketing or sale of the Product in the Territory, including,
without limitation, Price and Reimbursement Approvals.

1.38      “Regulatory Authority” means any national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity in the Territory, with authority over (a) the
distribution, importation, manufacture, production, use, storage, transport,
clinical testing or sale of the Product, or (b) setting the price and/or
reimbursement for the Product.

1.39      “Sales Target” means an annual Net Sales target for the Product for
each Commercial Year established [*] made in good faith prior to each Commercial
Year.  The first annual Sales Target will be established [*] prior to Commercial
Launch. In the event that [*], the dispute shall be submitted to a neutral
third-party mediator with industry expertise who will assess the market and
determine [*] on the basis of such assessment and assuming that [*], which
assessment shall be binding on this issue.  The Parties have estimated
anticipated revenue over the course of the Term as shown on Exhibit E (the
“Estimated Sales Targets”), which is a good faith estimate only and shall not be
binding.

1.40      “Software” means, to the extent owned, used, controlled, marketed,
designed, sold, licensed by, supported, maintained or under development or
design by or on behalf of





6/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



QIAGEN or licensed to or with respect to which rights are granted to QIAGEN, in
whole or in part, any and all computer programs, operating systems,
applications, firmware, middleware, or software of any nature, including all
object code, source code, comment code, algorithms, tools, build, underlying
components thereof, menu structures and arrangements, icons, operational
instructions, scripts, commands, syntax, screen designs, reports, designs,
concepts, technical manuals, test scripts, user manuals and other documentation
therefor, that are either embedded or installed on the GeneReader®  [*]
Sequencer or necessary or useful to operate the GeneReader®  [*] Sequencer and
the GeneReader®  [*] System.

1.41      “[*]” means the [*].

1.42      “System IVD” means an integrated IVD that includes, in one application
for Regulatory Approval, the combination of a sequencing device, software and
reagents for [*].

1.43      “Termination Interest Rate” means the prime interest rate reported in
the Wall Street Journal for the effective date of any termination of this
Agreement pursuant to Article 14, or, if lower, the maximum rate permitted by
law, but in no event more than [*] per year, and applied from the Effective Date
until the effective date of termination.

1.44     “Territory” means  the [*], and such other country(ies) that may be
added by mutual agreement of the Parties and evidenced by a written addendum to
this Agreement. [*] may be added to the Territory as described in Section 2.7.

1.45     “Test” means the use of the Product to generate and report one (1)
patient result for [*]).

2.         APPOINTMENT/LICENSE GRANT

2.1       QIAGEN Appointment.  Natera hereby appoints QIAGEN, and QIAGEN hereby
accepts, during the Term and subject to the terms and conditions set forth in
this Agreement, as the exclusive commercial distributor of the Product in the
Territory. QIAGEN may distribute the Product through its Affiliates,
distributors, and joint ventures, subject to Section 2.2.2 and provided that
QIAGEN shall remain primarily responsible for the acts and omissions of its
Affiliates,  distributors, and joint ventures.

2.2       License Grant.

2.2.1    License.  Subject to the terms and conditions of this Agreement, Natera
hereby grants QIAGEN a royalty-bearing, sublicensable (solely pursuant to
Section 2.2.2),  license under Natera’s interest in the Licensed Technology to
make, have made, use, develop, sell, offer for sale, export and import the
Product for [*] in the Territory during the Term of this Agreement (“Technology
License”).  For clarity, the Technology License includes any right necessary for
QIAGEN customers to perform the [*] of the Product.  In addition, if the Term
expires on the Expiration Date, any QIAGEN customers that are then active
purchasers of NIPT Kits as of the Expiration Date, may continue to purchase and
run the Product as it exists as of the Expiration Date for the [*] until [*]
after the Expiration Date.  The prior sentence does not otherwise extend the
Technology License or otherwise increase or extend any of QIAGEN’s other rights
or Natera’s obligations under this Agreement.





7/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



2.2.2    Permitted Sublicenses.  The Technology License granted to QIAGEN
includes the right to sublicense solely to (a) [*] for the purpose of developing
and commercializing the Product in the Territory;  (b) [*],  that are not Natera
Competitors,  solely for the purpose of commercializing the Product in the
Territory; provided that any such sublicense shall not be further sublicensable
and does not include any Intellectual Property Rights under the Licensed
Technology,  except as necessary to resell the Product or for [*] that is not a
Natera Competitor solely to perform [*] for QIAGEN;  and (c) Laboratory
Licensees in accordance with Section 6.11. QIAGEN hereby assumes responsibility
for ensuring that its sublicensed  [*],  and Laboratory Licensees (collectively,
QIAGEN’s “Permitted Representatives”) are subject to the terms and conditions of
this Agreement applicable to the Technology License granted hereunder, including
all applicable obligations of QIAGEN.  QIAGEN shall not be relieved of any of
its obligations under this Agreement as a consequence of such sublicenses to its
Permitted Representatives and accordingly shall remain responsible and liable
for the activities of its Permitted Representatives and their compliance with
the foregoing requirements.

2.3       Exclusions.  Except as provided in Sections 2.1 and 2.2, QIAGEN shall
not sublicense, sell, assign, convey or transfer its rights or interests related
to the Technology License or the Product, or otherwise permit use of the Product
or any of Natera’s Licensed Technology by or for any third party for any other
purpose whatsoever.

2.4       No Implied Licenses.  Neither Party shall be deemed by estoppel,
implication or other to have granted the other Party any license or other right
to any intellectual property of such Party other than the licenses expressly
granted in this Agreement and all rights not expressly granted in this Agreement
are expressly reserved.

2.5       Sales of Product by Customers.  QIAGEN shall publish standard terms on
its web site that expressly prohibit re-sale of the Product by customers, inside
or outside the Territory.

2.6       Clarification of Scope.  For clarity, the commercial distribution
rights for the Product in the Territory, and scope of the licenses granted under
Section 2.2, are limited to the Product and Laboratory Licenses, and [*] is
subject to the [*] in this Agreement.  QIAGEN acknowledges and agrees that
Natera shall at all times retain the right to:  (i) perform [*] [*], including
on the Sequencing System, as part of its laboratory developed test (“LDT”)
offerings in laboratories owned by Natera and its Affiliates,  and (ii) subject
to fulfilling the obligations in Section 4.1, below, develop and commercialize
an [*] for use on a different sequencing system (i.e. other than QIAGEN’s Gene
Reader®  [*] Sequencer) as an LDT or subject to Section 3.1.2,  as an IVD and to
partner with one or more third parties in connection therewith.

2.7       Additional Territories and Products.

2.7.1    [*].  QIAGEN may, upon written notification to Natera,  add [*] to the
Territory; provided that Article 3 of this Agreement shall not apply to [*].

(a)        If Natera does not provide written consent to developing the Product
in [*], QIAGEN shall be responsible for all costs associated with development
and Regulatory Approval of the Product for commercialization in [*].  In such
event, (1) Natera shall assist QIAGEN in good faith with those efforts, at
QIAGEN’s expense; and (2) QIAGEN shall be entitled to offset [*] of its costs in
seeking Regulatory Approval of the Product in [*] from the Running Royalties for
Net Sales in [*].





8/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



(b)        If Natera provides written consent to developing the Product in
[*],the Parties will agree to a Project Plan for [*] (the “[*] Project Plan”),
and each Party will be responsible for the costs and expenses of its own
activities as allocated in the [*] Project Plan.  In such event, QIAGEN shall
use diligent efforts to pursue the development and Regulatory Approval of the
Product for commercialization in [*] as provided in the [*] Project Plan.

2.7.2    Other Countries.  The Parties shall in good faith discuss the
possibility and their interest in developing and commercializing the Product in
additional countries outside of the Territory and shall add such countries to
the Territory, to the extent and pursuant to terms agreed by the Parties.

2.7.3    [*].  The Parties shall in good faith discuss the possibility and their
interest in [*] on the [*] and [*] of [*] on the [*] and shall [*] to this
Agreement, to the extent and pursuant to terms agreed by the Parties.

3.         LIMITED EXCLUSIVITY

3.1       Exclusive License Period.

3.1.1    The license granted in Section 2.2.1,  shall be exclusive with respect
to [*] in each jurisdiction within the Territory from the Effective Date until
the earlier of: (A) [*] after [*] of the Product as an [*] in the applicable
jurisdiction; and (B) [*] following the Effective Date (the “Exclusive License
Period”).

3.1.2    During the Exclusive License Period, Natera shall not, directly or
indirectly, file for Regulatory Approval of, manufacture, market, sell or
promote, alone or in partnership with any third parties, [*] in the
Territory.  For the avoidance of doubt, the restriction in the prior sentence
shall not restrict Natera from: (A) [*]of an [*]for an [*] that references the
[*]of a third party [*] [*] [*]”); or (B) [*] [*] [*]provided that Natera shall
not [*].  Natera shall not at any time use or disclose QIAGEN’s design history
file or technical files relating to the Product for any purpose other than
performing its obligations under this Agreement (without derogating any rights
in any other agreements between the Parties).

3.1.3    Other than with respect to the Product or a Laboratory License, during
the Exclusive License Period, QIAGEN shall not, directly or indirectly, develop,
promote, market, sell, or otherwise commercialize any NIPT as an LDT or IVD for
any of the Current NIPT Uses on the Sequencing System.  QIAGEN shall not be in
breach of the foregoing if a third party develops, promotes, markets and sells
an NIPT to run on the Sequencing System, provided that QIAGEN does not, either
directly or indirectly, [*], whether directly or indirectly[*],[*]of such [*](b)
provide any [*]to such [*]with respect to the [*](c) other than as permitted
[*]  “Support” means the provision of any money or other financial instruments,
personnel, services, advice, know how, or materials related to NIPT.  For the
avoidance of doubt, Support shall not include solely providing access to a
design history file without any of the other elements of the definition of
Support.

3.1.4    Notwithstanding anything else in this Agreement to the contrary,  after
the [*], QIAGEN may grant licenses in the Sequencing System to third parties to
enable such third parties to develop, promote, market, sell, or otherwise
commercialize [*] including without limitation, [*] the Sequencing System;
provided that: (a) QIAGEN shall continue to abide by subclauses (a) and (b) in
Section 3.1.3 above;  (b) any such [*](as permissible under Applicable Laws)
 such third party [*]and (c) QIAGEN shall not [*]any such third party [*] [*].





9/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



3.1.5    Natera may end the Exclusive License Period by providing written notice
to QIAGEN thereof at any time after the first date that QIAGEN: (a) is not in
compliance with any of the Exclusivity Performance Standards or (b) has been
found to be in material breach of its obligations, as determined pursuant to
Section 15.8, under the Project Plan or this Agreement (the “Natera End of
Exclusivity Notice”), provided that Natera has not been found to be in material
breach of its obligations, as determined pursuant to Section 15.8, under this
Agreement or the Project Plan.  In the event Natera issues an End of Exclusivity
Notice, upon the later of: (a) the date of QIAGEN’s receipt of the Natera End of
Exclusivity Notice; and (b) [*] from the Effective Date, Natera will [*] to
QIAGEN [*] the lesser of: (x)  any [*]; and (y)  [*]dollars ($[*]).  If QIAGEN
is not [*] because of [*] amounts under clause [*] of the [*], QIAGEN may
prevent Natera from [*] the [*] until after the next [*] of the [*] by paying to
Natera the amount of the difference between the amount of [*]that [*]would have
[*]had QIAGEN [*]amount and the amount that QIAGEN [*]or as [*]) for that
period.  For clarification, QIAGEN’s failure to satisfy any component of the the
Exclusivity Performance Standards shall not constitute a material breach of the
Agreement for the purposes of Section 14.2.

3.1.6    QIAGEN may end the Exclusive License Period by providing written notice
to Natera thereof at any time after the first date that Natera has been found to
be in material breach of its obligations, as determined pursuant to Section
15.8, under the Project Plan or this Agreement, including without limitation,
those specified in Articles 4, 5, and 6.

3.1.7    Following the Exclusive License Period, the license granted to QIAGEN
hereunder shall be [*] non-exclusive.  Said license will include any right for
QIAGEN customers to perform the [*] of the Product.  Following the end of
Exclusive License Period, Section 3.1.3 shall no longer apply, and QIAGEN shall
be permitted to, directly or indirectly, partner with any third parties
regarding the development, manufacturing, marketing, sale, or promotion of an
[*] as an [*]; provided, that: (a) QIAGEN shall continue to [*](b) QIAGEN shall
provide [*]the Product, including providing [*](c) any arrangement with a third
party must[*]such third party [*] [*]. After the date on which QIAGEN has
achieved $[*] in Net Sales and paid Natera through Running Royalties or Prepaid
Royalties the royalties due to Natera hereunder for such Net Sales, proviso (c)
in the previous sentence shall no longer apply.  In addition, following the end
of the Exclusive License Period, Natera shall not market or promote an [*]
within the Territory.

3.2       [*] Exclusivity.

3.2.1    Natera will [*] the [*] of its [*] program with respect to [*] during
the [*] if, and only if, the [*] occurs during the Exclusive License Period.
Notwithstanding the foregoing, Natera shall be exempted from the prohibition in
this Section for [*] that (i) have, [*]to the [*]of the [*], already [*]or
similar document with [*] [*] [*] or (ii) [*] [*] [*]are made by both [*]on its
[*].  [*] shall include a minimum of [*] [*] with the [*] (if the [*] consents)
and [*] between QIAGEN’s and Natera’s respective [*], and shall require Natera
to [*] [*] [*] [*] [*])  [*] for [*] the Product.

4.         DEVELOPMENT ACTIVITIES

4.1       Joint Responsibilities.  QIAGEN and Natera shall actively participate
in and shall each be responsible for the performance and costs of its own
activities as allocated in the Project Plan.  The initial Project Plan shall
cover the development and validation of the [*], including but not limited to
assay design and improvements to the [*] Interpretive Algorithm in order to work
in connection with the Sequencer.  For the avoidance of doubt, information
disclosed by a Party to the other Party in connection with its activities under
any Project Plan shall be considered the Disclosing Party’s Confidential
Information, to the extent it meets the



10/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



definition of Confidential Information hereunder.  Any delays to the Project
Plan that are caused by Natera’s material breach, as determined in accordance
with Section 15.8, of its obligations under this Agreement or the Project Plan
shall result in a corresponding shift to any related deadlines under Sections
1.12 and 6.1.1.

4.2       [*] IVD Steering Committee.  The Parties shall appoint designated
representatives to form a joint steering committee (“Product Steering
Committee”) for the management of the development of the [*] under the Project
Plan.  The Product Steering Committee shall be comprised of two named
representatives of Natera and QIAGEN each. Each such representative shall be
appointed within 30 days after the Effective Date and shall meet as needed but
not less than once per month, for the purpose of discussing progress under the
Project Plan.  Prior to the meeting, each Party will provide a summary of its
activities under the Project Plan since the last meeting.  Such meetings may
take place by conference call or videoconference.  A Party may change its
representatives to the Product Steering Committee at any time with prior written
notice.  Members of the Product Steering Committee may be represented at any
meeting by an authorized designee. To the extent that the Parties agree in
writing that the Product Steering Committee should have any decision making
authority, Natera and QIAGEN shall each have one vote on the Product Steering
Committee, regardless of how many representatives of each Party may be in
attendance at any Product Steering Committee meeting.  The Product Steering
Committee shall be considered to have a quorum if at least one representative of
each Party is present.  In the event that the Product Steering Committee shall
not be able to reach a decision or take an action on any matter that the Parties
have agreed in writing is reserved to the Product Steering Committee hereunder,
then such dispute shall first be referred for resolution to designated
representatives from the Parties’ respective Product departments.  In the event
that the Parties’ respective Product departments are unable to reach agreement,
the dispute shall be elevated to appropriate senior officials of each Party.

4.3        Improvements.

4.3.1    Natera shall use Commercially Reasonable Efforts and cooperate with
QIAGEN to (i) ensure market competitiveness (for example, competitive pricing)
of the Product and (ii) continue to seek to develop Improvements (such as [*]),
subject always to the intellectual property ownership provisions of Article 10.
 At QIAGEN’s option, the Parties shall negotiate and agree to a new Project Plan
to add any Improvement to the Product that solely relates to the [*] (an
“Improvement Project Plan”).  QIAGEN and Natera shall be responsible for the
performance and  costs of its own activities as allocated in the Improvement
Project Plan.  If QIAGEN wishes to add to the Product any Improvement, other
than one that relates solely to the [*],  any such addition will be subject to
the Parties negotiating, in good faith, compensation to Natera for its research
and development costs and for the current and future market value of the
Improvement.

4.3.2    QIAGEN shall fund its own development and support of the Sequencing
System and shall use Commercially Reasonable Efforts to cooperate with Natera to
ensure market competitiveness of the Product by continuing to develop and
implement upgrades, updates and other improvements to the functionality and
features of both the Product and the Sequencing System, subject always to the
intellectual property ownership provisions of Article 10.

4.4       Natera [*] of Sequencing System.  To support development,
registration, launch and market adoption of the Product, Natera agrees to [*]
during any twelve (12) month period during the [*] period that starts upon
Commercial Launch to [*]Natera and its Affiliates [*] during





11/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



such period (the “Ramp”).  Natera shall also [*]its and its Affiliates’[*]
during each twelve (12) month period for the remainder of the Term following the
Ramp.  The obligation in the previous two sentences  shall not apply: (a) to the
extent such obligation is prevented by QIAGEN hindering or delaying such
commitment by not acting in compliance with this Agreement or the Project Plan;
(b) to the extent such obligation is prevented by QIAGEN committing a breach of
[*](c) if QIAGEN fails to satisfy by [*]in the event that QIAGEN has exercised
its option to extend the[*]pursuant to Section 1.12) or stay in compliance with
the [*](d)  if QIAGEN fails to satisfy or stay in compliance with [*]or (e) if,
prior to the date that that is [*]after the Effective Date, QIAGEN directly or
indirectly (other than as permitted under Sections 3.1.3 and 3.1.4)  [*](which
QIAGEN is permitted to do only: (i) if the[*]in accordance with this Agreement;
and (ii) in accordance with the other terms of this Agreement)  (QIAGEN avoiding
(a), (b), (c), (d) and (e)  shall be referred to herein as “QIAGEN’s [*]
Obligations”).  For the avoidance of doubt, clause (c) above would not prevent
the obligation in the first two sentences of this Section 4.4 from applying if
QIAGEN breached the [*] but such breach did not prevent Natera from satisfying
such obligation.  For the purposes of making the [*] calculations pursuant to
this Section 4.4, Natera's Affiliates shall not include [*]as of the Effective
Date.  In the event that Natera at any point [*] as of the Effective Date,  then
the [*] for the [*]immediately preceding the date of [*],  [*] at a [*]equal to
the [*] [*] over the same period,  shall be used as the basis for the [*]
calculation under this Section 4.4 for the remainder of the Term. 
Notwithstanding anything herein to the contrary, if Natera or substantially all
of Natera’s business to which this Agreement relates is acquired,  the acquiring
entity may elect to [*], provided that: (i) [*] shall be effective only upon [*]
advance written notice to QIAGEN [*], and (ii) by the effective date of the [*]
[*] and its [*] shall have [*] (starting from the Effective Date) [*] at least
[*].  In the event the [*] such [*], the acquiring entity shall [*] a [*] of
$[*] within thirty days of the [*].  For the avoidance of doubt, all other terms
and conditions contained in this Agreement shall remain unaffected by the [*]
and shall continue in full force and effect.  Natera’s failure to sastisfy its
obligations under this Section 4.4 shall not constitute a material breach of the
Agreement for purposes of Section 14.2, although QIAGEN may seek damages from
Natera for such failure pursuant to Section 15.8.  All italicized terms in this
Section 4.4 shall have the meaning ascribed to such terms in the [*].  In the
event that the [*] is terminated for any reason, the terms and conditions
contained in the [*] shall survive for the sole purpose of governing the
Parties’ respective rights and obligations under this Agreement for the
remainder of the Term, where applicable.

5.         REGULATORY SUPPORT AND QUALITY

5.1       Regulatory Applications and Responsibilities.

5.1.1    QIAGEN shall be primarily responsible for taking all actions necessary
or useful for obtaining Regulatory Approval of the Product in each country (or
other jurisdiction) in the Territory, including, without limitation, conducting
all communications with any appropriate Regulatory Authority with respect to
each regulatory submission in support of obtaining Regulatory Approval for the
Product in the Territory.  Such responsibility shall include preparing and
filing all reports, amendments, supplements and other documents with such
Regulatory Authorities with respect to or as part of an application for
Regulatory Approval of the Product.  QIAGEN shall only sell Products  (a) in
jurisdictions where QIAGEN has received all necessary Regulatory Approvals or
(b)  to Laboratory Licensees in accordance with Applicable Laws.

5.1.2    Natera shall provide reasonably necessary regulatory and quality
assurance support, including all necessary data, documentation, responses to
Regulatory





12/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



Authority questionnaires or queries, and support of any necessary inspections,
to enable QIAGEN to develop the data and documentation necessary for the
Regulatory Approvals that QIAGEN and Natera jointly determine in good faith to
be appropriate for commercial distribution of the Product.  QIAGEN shall provide
Natera with reasonable advance notice of any scheduled meeting with a Regulatory
Authority relating to such regulatory submissions and Natera shall cooperate
with QIAGEN, to assist QIAGEN with, and prepare QIAGEN for, any such meetings
with such Regulatory Authority. Natera shall have the right to attend and
participate in any such meeting, subject to QIAGEN’s approval not to be
unreasonably withheld, delayed or conditioned.  QIAGEN shall promptly provide
Natera with copies of transcripts or minutes, including in draft and final form,
from any such meeting. Additional markets may be added to the Territory upon the
mutual written agreement of both Parties.

5.2       Status Updates.  QIAGEN shall keep Natera reasonably informed of the
status of the preparation of regulatory submissions for Regulatory Approvals,
and other documents and correspondence pertaining to the regulatory status of
Product or Sequencing System in the Territory, and shall provide Natera each
relevant proposed regulatory submission for Natera’s comments and
review.  Natera shall notify QIAGEN in writing of any Natera proposed
modifications to such submission as soon as reasonably practicable after
Natera’s receipt of such filing, and QIAGEN shall not unreasonably reject any of
Natera’s proposed modifications.  QIAGEN shall promptly provide Natera with
copies of all final regulatory submission and all responses from, and
communications with, the relevant Regulatory Authority related to such
regulatory submissions.  In addition, QIAGEN shall promptly provide Natera with
copies of all communications with, and responses from, the relevant Regulatory
Authority related to commercialization of the Product.

5.3        Data for and Costs of Regulatory Approvals.  QIAGEN shall be
responsible for all [*], related to obtaining Regulatory Approval of the
Sequencing System in each country (or other jurisdiction) in the Territory.  If
QIAGEN does not seek Regulatory Approval of the Sequencing System prior to the
Product, QIAGEN shall bear [*], that exceed [*] if the Sequencing System had
received Regulatory Approval prior to the seeking of Regulatory Approval of the
Product.  QIAGEN will be the holder of any Regulatory Approval related to the
Sequencing System.  Other than as provided in the first two sentences of this
Section,  QIAGEN and Natera [*], of the Product,  including [*] the costs
associated therewith.

5.4        Holder of Regulatory Approvals.  QIAGEN will be the holder of any
Regulatory Approval of the Product.

5.5        Correspondence from Regulatory Authorities.  Each Party will promptly
notify the other Party of correspondence received from any Regulatory Authority
that would impact QIAGEN’s ability to obtain or maintain or the timelines for
obtaining or maintaining any Regulatory Approval for the Product as provided in
this Article 5.  QIAGEN will share all such correspondence when received to the
extent it would impact [*].  Each Party shall provide the other Party with the
opportunity to review and comment on any proposed response to such
correspondence, to the extent referencing the [*].  The Party responding to such
correspondence shall retain final discretion over the content of its response.

5.6       Governmental Authority Inspections.  Each Party shall promptly notify
the other Party of any proposed visit or inspection by any governmental
authority relating to markets in the Territory where the Product has been
commercialized or is being developed or commercialized,  of a relevant
manufacturing line for a Product for the purpose of evaluating compliance with
quality and manufacturing standards, or equivalent regulatory regimes.  Each

 



13/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



Party shall immediately notify the other Party of any unannounced visits or
inspections as described above as soon as reasonably practical.  The Party
subject to inspection shall provide a brief daily summary during the inspection
and a final summary report of the results of the inspection to the other Party
in English.  The Party subject to inspection shall promptly (and in no event
later than ten (10) business days from its receipt of the subject reports,
documents, or correspondence) furnish the other Party English summaries of all
reports,  documents, and correspondence with the governmental authority, with
respect to any governmental authority requests or inspections of such
facilities, in each case, to the extent relevant to the manufacture or
distribution of the Product.  For the avoidance of doubt, nothing in this
Agreement shall require either Party to share documents subject to such Party’s
attorney-client privilege unless the Parties have entered into a mutually
acceptable agreement that will protect such privilege.

5.7       Product Withdrawals and Recalls.  In the event that either Party (a)
becomes aware of an event, incident or circumstance that has occurred which may
result in the need for a recall or other removal of the Product or any aspects
thereof; (b) becomes aware that a Regulatory Authority is threatening or has
initiated an action to remove the Product from the market; or (c) places a
clinical trial for the Product on hold for clinical safety reasons, such Party
shall promptly advise the other Party in writing with respect thereto, and shall
provide to such other Party copies of all relevant correspondence, notices, and
the like, and the Parties shall comply with the terms set forth in the Quality
Agreement attached as Exhibit F (the “Quality Agreement”).  QIAGEN shall have
final authority to make all decisions relating to any recall, market withdrawal
or other corrective action with respect to the Product in the Territory and
shall be responsible for conducting any recalls or taking such other remedial
action, and Natera agrees, upon reasonable request by QIAGEN and at QIAGEN’s
expense, to assist with respect to such recalls or remedial actions.

5.8       Other Safety Issues.  At the reasonable request of either Party, the
Parties shall establish a committee to handle the discussion of specific safety
issues, advise each Party concerning the collection and evaluation of safety
data, and respond to any significant safety issues raised, or requests made, by
Regulatory Authorities.

5.9       Standards of Conduct.

5.9.1    Each Party shall perform and shall ensure that its third party
contractors perform, all regulatory activities in good scientific manner and in
compliance with Applicable Laws.  Each Party shall have and maintain in full
force and effect any and all licenses, permits, authorizations, registrations
and qualifications from all governmental ministries and agencies, to the extent
necessary or appropriate to perform its obligations under this
Agreement.  Neither Party shall be required to perform or omit to perform any
act required or permitted under this Agreement if such performance or omission
would violate the provisions of any Applicable Laws.

5.9.2    Each Party acknowledges and agrees that certain laws of the United
States of America, including, but not limited to, the United States Export
Control Regulations, the Federal Food, Drug and Cosmetic Act of 1941, as amended
(the “Act”), and the Foreign Corrupt Practices Act, may result in the imposition
of sanctions on a Party or its Affiliates in the event that, directly or
indirectly, (i) any Product is exported to various countries, such as Cuba,
Libya and North Korea or any country embargoed by executive order, (ii) any
Product is delivered to a customer that does not have authorization to use such
Product under the provisions of the Act and the regulations promulgated
thereunder, or (iii) a Party offers to pay, promises to pay or payments are made
in currency or property to any government official,

 



14/51

--------------------------------------------------------------------------------

 



political party or candidate, or political office or to any third person, firm
or entity that will make a payment to such government official for the purpose
of influencing decisions favorable to Natera. Each Party expressly agrees,
therefore, that in performing its obligations under this Agreement it shall
comply and shall ensure that its third party contractors perform at all times
with such laws or regulations of the United States of America.  Each Party
further agrees that no person employed by it shall be an official of any
government agency or a corporation owned by a governmental unit and that no
proceeds from the sale of the Products shall accrue directly or indirectly for
the benefit of any such official.

6.         COMMERCIALIZATION

6.1       General.

6.1.1    Subject to the terms and conditions of this Agreement, including in
particular, Sections 6.2 and 6.3, QIAGEN shall be responsible for the
commercialization of the Product in the Territory, including responsibility for
its own costs and expenses associated with commercialization of the Product in
the Territory.  QIAGEN shall achieve the Commercial Launch of Product by [*] and
use Commercially Reasonable Efforts to maximize sales of the Product in the
Territory, including at a minimum, performing all of the obligations specified
in the Commercialization Plan (defined below).  If Commercial Launch has not
occurred by [*], QIAGEN may extend the required Commercial Launch date under
this Section until [*] by paying Natera $[*] in the form of a credit against
Prepaid Royalties.  For the avoidance of doubt, QIAGEN only needs to make one of
the payments required by the prior sentence and the last sentence of the [*].
 QIAGEN shall, and shall ensure that its sublicensed Affiliates, conduct
commercialization activities with Commercially Reasonable Efforts, consistent
with the Commercialization Plan and this Agreement and in compliance with
Applicable Laws.

6.2       Commercialization Plan.  Not less than [*] prior to Commercial Launch,
QIAGEN shall deliver to Natera a draft written commercialization plan setting
forth anticipated material commercialization activities to be performed with
respect to the Product in such country or region in the Territory (the
“Commercialization Plan”).  The Commercialization Plan will be consistent with
QIAGEN’s templates and processes as used by QIAGEN in its normal course of
business at such time. Natera shall promptly review such Commercialization Plan
and shall, within sixty (60) days after receipt, provide comments to QIAGEN for
its consideration in good faith, and QIAGEN shall not unreasonably reject any
such comments.  No later than [*] prior to Commercial Launch, QIAGEN shall
update the Commercialization Plan, and Natera shall have the right to review and
provide comments, and QIAGEN will consider such comments with respect to such
update in the manner specified in this Section 6.2.  Notwithstanding anything
herein to the contrary, QIAGEN shall retain final judgment over the timing of
Commercial Launch in its sole discretion; provided that if QIAGEN does not
satisfy the Commercial Launch requirements contained in the Exclusivity
Performance Standards, the statement at the beginning of this sentence shall not
impact Natera’s right to provide the Natera End of Exclusivity Notice pursuant
to Section 3.1.5 or the resulting consequences of such notice, as otherwise
provided in this Agreement.

6.3       Commercialization Reports.  With respect to commercialization of
Product in the Territory, QIAGEN shall keep Natera informed in writing regarding
the progress and results of such commercialization activities and progress
against the Commercialization Plan no less frequently than every calendar
quarter.  Natera shall have the right to review and provide comments with
respect to any changes to the Commercialization Plan in the manner specified in
Section 6.2.





15/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



6.4       Product Branding.

6.4.1    The Product will be branded as a QIAGEN product, including identified
as “manufactured by QIAGEN.”  QIAGEN shall secondarily display a Natera brand on
(a) the [*] component of the Product; (b) the test report (if the QIAGEN brand
appears on the test report) and (c) any promotional materials for the
Product.  Natera may update the Natera brand to be used upon reasonable written
notice to QIAGEN.

6.4.2    Natera hereby grants to QIAGEN a fully paid up and royalty-free
non-exclusive right and license to certain Natera trademarks that Natera will
provide on Exhibit G after the Effective Date (the “Natera Trademarks”) for
purposes of associating and using the Natera Trademarks with the [*] component
of the Product and the test report generated by the Product, solely in
accordance with this Agreement.  QIAGEN will use the Natera Trademarks in
accordance with the applicable trademark usage guidelines to be set forth in
Exhibit G or other written instructions provided to QIAGEN by Natera.  Any use
of the Natera Trademarks will indicate through a legend that Natera is the owner
of the Natera Trademarks and QIAGEN’s use is under license.  All uses of the
Natera Trademarks and all goodwill associated therewith will inure solely to the
benefit of Natera,  and QIAGEN shall not challenge, directly or indirectly,
Natera’s  rights in respect of the Natera Trademarks.

6.4.3    Upon any expiration or termination of this Agreement, the license set
forth in Section 6.4.2 shall terminate, unless otherwise agreed to by the
Parties.

6.4.4    Each Party agrees to notify the other in writing promptly (but not
later than thirty (30) days) after obtaining knowledge of any infringements or
imitations of the other Party’s trademarks by third parties.  QIAGEN shall have
the exclusive right at its own cost to take all legal action it deems necessary
or advisable to eliminate or minimize the consequences of any infringement of a
QIAGEN trademark; and Natera shall have the right at its own cost to take all
legal action it deems necessary or advisable to eliminate or minimize the
consequences of any infringement of a Natera Trademark.

6.5       Natera Commercialization Contribution.

6.5.1    Natera shall cause its sales and marketing team to provide [*] initial
clinical education trainings to the QIAGEN laboratory-based sales team that will
be selling the Product within the Territory. Such trainings shall be conducted
at Natera’s headquarters, be limited solely to people actively involved in
promotional activities related to the Product in the Territory, and be at dates
and times mutually agreed upon by the Parties.  Each Party shall bear its own
costs associated with such training with travel and lodging for QIAGEN employees
paid by QIAGEN.  Thereafter, QIAGEN shall be responsible for training of its
employees in the promotion and marketing of the Product (including periodic
re-training, as may be reasonably appropriate from time-to-time) and all costs
and expenses related thereto.

6.5.2    During the [*],  Natera’s [*] will educate clinicians about the Product
for those [*] that provide [*] testing through their local laboratories.  During
the [*] and during the [*] period following the end of the [*],  representatives
from the [*] will (a) [*] periodically as mutually agreed by the Parties, to [*]
and [*], and (b) [*], including but not limited to, [*] as [*] are identified by
the Parties.

6.5.3    Subject to QIAGEN satisfying QIAGEN’s Supply Obligations,  Natera shall
fund and conduct a [*] to support market development for the Product.





16/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



(a)        At the conclusion of any study conducted by Natera under this
Agreement, Natera shall send a report of the study to QIAGEN, including detailed
data and results associated to the characteristics and performance of the
Product (the “Study Data and Results”). To the extent practical and appropriate,
any patient data collected as part of any study shall be provided to QIAGEN only
in de-identified form. Natera shall not provide any patient data to QIAGEN that
is not in de-identified form without QIAGEN’s prior written consent.  Each such
report shall be considered the Confidential Information of both Parties. QIAGEN
may use the Study Data and Results for purposes of marketing the Product.

(b)        If either Party wishes to publish or present results of any study
conducted under this Agreement, it shall provide the other Party with a
pre-publication manuscript or presentation script for review and comment at
least [*] prior to the submission of the manuscript to the publisher or the date
of presentation. If the non-publishing Party indicates that parts of such
manuscript or presentation script contain such Party‘s Confidential Information,
the publishing Party shall either delete or modify such parts as requested by
the other Party, or in case of disagreement, the Parties shall cooperate in good
faith toward achieving prompt agreement for publication or presentation of such
information. No permission is granted to publish or disclose any of a Party‘s
Confidential Information in connection with any study performed pursuant to this
Agreement or any resulting publication or presentation.

6.5.4    Natera shall be responsible for its own costs and expenses incurred in
satisfying its obligations under this Section 6.5.

6.6       Analyses of Sequenced Data.  At QIAGEN’s option, either: (a) [*] [*]
[*]shall be [*]on the [*] [*] [*]under the [*]; or (b) [*] [*] [*]to deliver to
the [*]in exchange for [*] [*] in an amount to be negotiated in good faith by
the Parties pursuant to separate [*]provided that if [*] [*]to the Territory,
QIAGEN’s option under this Section 6.6 shall be subject to [*]as to [*].  If
QIAGEN or [*] [*] [*] [*]shall have the right, upon any [*] [*]to require that,
following such [*],  [*]related to the [*] [*]in a manner intended to [*] [*].

6.7       Protection of Patient Information.

6.7.1    Each Party acknowledges that it and/or its Affiliates may obtain or
have access to personal data and information, including without limitation
Protected Health Information (as hereinafter defined) and other personal health
and medical information (collectively, “Personal Information”), in connection
with the performance of its obligations under this Agreement.  Each Party and/or
its Affiliates shall collect, handle, store, process and disclose such Personal
Information in compliance with all Applicable Laws.  “Protected Health
Information” has the meaning set forth in the Health Insurance Portability and
Accountability Act of 1996 (HIPAA) and its Privacy and Security Rules, 45 C.F.R.
Parts 160-164. If either Party becomes aware of any violation of Applicable Laws
relating to the use or disclosure of such Personal Information in its or its
Affiliates’ possession, then it shall promptly notify the other Party in writing
and, if required under Applicable Laws, assist the other Party in complying with
any obligations to notify affected individuals, governmental or Regulatory
Authorities or other affected Persons as appropriate.

6.7.2    Each Party shall hold in confidence all Personal Information obtained
in the course of the distribution and sale of the Product, and disclose such
information only to those individuals who need to know such information in order
to achieve the Intended Use and solely to the extent necessary to achieve the
Intended Use.  Each Party shall implement





17/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



appropriate measures to protect all such Personal Information from unauthorized
use or disclosure.

6.8       Natera Purchase of Product.

6.8.1    Natera shall, at its sole option, be entitled to directly order and
purchase the Product from QIAGEN.  To initiate any such purchase, Natera shall
use purchase orders that include the minimum following information: shipping and
billing address, catalog number, Product description, size, quantity, and
purchase order number. QIAGEN shall supply Product to Natera in accordance with
such purchase orders.  All purchase orders shall be subject to the terms and
conditions contained herein, and nothing in any purchase order, confirmation,
invoice or other writings delivered by one Party to the other shall in any way
modify, add or delete any terms or conditions set forth in this Agreement.

6.8.2    Natera’s purchase price for the Product shall be as set forth in
Exhibit H.  Products purchased by Natera shall be used by Natera and its
Affiliates only, and may not be resold, distributed, or otherwise transferred to
any third parties.

6.9       Product Manufacture.

6.9.1    Pursuant to the terms of this Agreement, QIAGEN shall be responsible
for, and shall use Commercially Reasonable Efforts to manufacture a sufficient
amount of Product necessary to fully support the successful launch of the
Product in each country or region in the Territory and to fully support efforts
to maximize commercial sales of Product and market adoption in each such country
or region in the Territory.

6.10     Customer Support Activities.  QIAGEN will provide relevant installation
services, customer service and support to customers for the Product in the same
manner that QIAGEN provides similar support for other similar QIAGEN
products.  QIAGEN shall ensure that its designated field service engineers and
other service personnel receive periodic training.  After QIAGEN has used good
faith efforts to resolve the support issue, Natera will provide support to
QIAGEN for such customer support activities as requested by QIAGEN relating
specifically to [*].

6.11     Laboratory Licenses.  If QIAGEN has not yet received Regulatory
Approval to sell a Product in a country in the Territory, QIAGEN may, subject to
the provisions of this Section 6.11, grant a sublicense under the Technology
License, but specifically excluding a license to the Intellectual Property
Rights,  source code or Confidential Information relating to the [*]
Interpretive Algorithm, to any laboratory in the Territory to allow such
laboratory to purchase and use an [*] to be used in conjunction with a Sequencer
in accordance with Applicable Laws.  For clarity, the laboratory shall have the
right to [*]to QIAGEN, [*],  [*]by the [*] [*]in a manner permitted by
Applicable Laws pursuant to [*]  Each recipient of a Laboratory License shall be
referred to as a “Laboratory Licensee”). For clarification, an [*] sold to a
Laboratory Licensee shall be considered a “Product” for purposes of Net Sales.

6.12     Commercialization Commitment.  QIAGEN commits to generating a minimum
Net Sales of [*] during the Term.  The foregoing commitment shall not apply to
the extent QIAGEN is hindered or delayed in generating Net Sales by Natera’s
material breach, as determined pursuant to Section 15.8, of this Agreement or
the Project Plan. The parties shall work together in good faith to maximize Net
Sales.  If QIAGEN does not generate a minimum of [*] in Net Sales during the
Term, and QIAGEN does not prove that it was hindered or delayed in





18/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



generating Net Sales by Natera’s material breach, as determined pursuant to
Section 15.8 and the terms of Section 14.5 do not dictate a different impact to
the Prepaid Royalties,  the amount credited against the Prepaid Royalties under
this Agreement shall in no event be less than [*].

7.         FINANCIAL MATTERS

7.1       Upfront License Fee. As consideration for the Technology License,
QIAGEN will pay to Natera within five (5) business days of the Effective Date, a
non-refundable license fee of [*] (“Upfront License Fee”).

7.2       Milestones and Royalties.   As further consideration for the
Technology License, QIAGEN will:

7.2.1    make non-refundable payments in amounts specified below upon
achievement of the following milestones (the “Milestones”):

(a)        [*] on [*] upon accomplishment of [*] under the following sections of
the Project Plan that are [*]:  (i) [*] A1, A2, and A3, and (ii) initiation of
[*] B1.1, B1.2, B2, and B4, even though these Phases will not be complete by
December 31, 2018.  At QIAGEN’s election, if Natera believes it has accomplished
this Milestone and QIAGEN disagrees, the accomplishment of this Milestone will
be assessed by a mutually-agreed neutral third-party mediator with industry
expertise, which assessment shall be binding on this issue. QIAGEN shall pay the
costs of such assessment, except that if the third-party mediator agrees that
the Milestone has not been accomplished, Natera shall bear the costs. If the
Milestone is not reached for reasons within the responsibility of QIAGEN or a
third party not under Natera‘s control, then this shall not have implications
for the Milestone accomplishment for Natera.

(b)        [*] upon, over any twelve (12) month period during [*] after
Commercial Launch, (but for clarification, only one time during the Term) [*]
having [*] at least [*] that Natera and its Affiliates [*] during that twelve
(12) month period;

(c)        [*] upon, over any twelve (12) month period during [*] after
Commercial Launch, (but for clarification, only one time during the Term),
Natera having [*]at least [*] [*] that Natera and its Affiliates [*] during that
twelve (12) month period;

(d)        [*] upon, over any twelve (12) month period, (but for clarification,
only one time during the Term), [*] having [*], either with a Product or
pursuant to [*] at least [*] of the total number of [*] during that twelve (12)
month period;

(e)        [*] [*] upon QIAGEN [*] of the Product in the [*] (i.e. [*];

(f)         [*] upon QIAGEN obtaining [*] of Product in [*] (i.e. [*]; and

(g)        [*] when cumulative [*].

Upon achievement of each Milestone, Natera shall issue an invoice to QIAGEN for
each Milestone payment and QIAGEN shall make the applicable payment within
thirty (30) days after receiving such invoice.  The [*] time periods in
subsections (b) and (c), above, shall be tolled for any period of delay that is
caused by QIAGEN.





19/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



7.2.2    provide  prepayment of future royalties due to Natera of [*] (“Prepaid
Royalties”) paid, as follows:

(a)        [*] within five (5) business days of the Effective Date; and

(b)        [*] before [*].

 

7.2.3    subject to the minimum per unit Product royalty specified or determined
in accordance with Section 7.3.2, pay to Natera royalties based on a percentage
of Net Sales (“Running Royalties”) as follows:

(a)        [*]% of Net Sales during the first year following Commercial Launch;

(b)        [*]% of Net Sales during the second year following Commercial Launch;
and

(c)        [*]% of Net Sales during and after the third year following
Commercial Launch.

7.3       Additional Royalty Terms.

7.3.1     Prepaid Royalties will be off-set against actual royalty obligations
and any royalty obligations incurred pursuant to Section 3.1.5, as well as the
eligible portion of any Patent Access Payment, [*].  Any Prepaid Royalty balance
that is returned to QIAGEN pursuant to Section 14.5.2 through 14.5.8 will be
returned to QIAGEN along with [*].

7.3.2    Minimum Royalty. Notwithstanding any provision in this Agreement to the
contrary, the minimum royalty payable by QIAGEN to Natera under this Agreement
for the distribution and sale of the Product or of a Laboratory License shall be
[*] per Test (“Minimum Royalty”).  In other words, QIAGEN shall calculate the
Running Royalty and compare it to the Minimum Royalty for the relevant number of
Tests in that period, and pay Natera the greater of the two.  After the [*]
after Commercial Launch, the amount of the Minimum Royalty shall [*] per
year.  The Parties agree to review this Minimum Royalty provision if the average
per unit Net Sales price for the Product [*] [*] after [*] after Commercial
Launch.

7.3.3    Remittance.  Within thirty  (30) calendar days after the end of each
calendar quarter, commencing with the calendar quarter in which Commercial
Launch occurs, QIAGEN shall deliver to Natera a written report with respect to
such calendar quarter stating the Net Sales for such quarter and QIAGEN’s
calculation of the royalty payable to Natera for such quarter (the “Payment
Report”) in the relevant local currencies.  Along with the Payment Report,
QIAGEN shall make payment to Natera of any royalties payable and due for the
reported-on quarter (i.e. after applying any available credit from the Prepaid
Royalties).  Where Net Sales are received in a currency other than [*], such Net
Sales will also be shown converted to [*] such that the calculations of the
royalty payable shall be in [*].  The rate of exchange to be used will be based
on the currency exchange rates which are used by QIAGEN in its regular ongoing
accounting.

7.3.4    Any payments made by QIAGEN to Natera under this Agreement shall [*]
[*] of any taxes, duties, levies, fees or charges, and such amounts shall be [*]
by the amount





20/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



required to be paid or withheld pursuant to any applicable law (“Withholding
Taxes”).  Any such Withholding Taxes required by law to be paid or withheld
shall be an expense of, and borne solely by, [*], as applicable, shall submit to
[*] reasonable proof of payment of the Withholding Taxes, together with an
accounting of the calculations of such taxes, within thirty (30) days after such
Withholding Taxes are remitted to the proper authority.  The Parties will
cooperate reasonably in completing and filing documents required under the
provisions of any applicable tax laws or under any other applicable law in
connection with the making of any required tax payment or withholding payment,
or in connection with any claim to a refund of or credit for any such payment,
 VAT or any taxes based on QIAGEN’s income.

7.4       Royalty Stacking.  After [*] of this Agreement, [*]shall be
responsible for any and all [*] or other [*]to any [*]for a [*]to a [*]for the
[*]of the Product (each a [*]shall only have the right to [*] under this
Agreement [*] of any [*]and only: (a) to the extent the [*]is for a [*]that was
[*]; (b) such a [*]by the [*]of the Product [*]”); and (c)  [*]has agreed in
advance that the [*]is an [*]which agreement shall not be unreasonably withheld,
conditioned, or delayed.  Notwithstanding the foregoing:  (y) the [*]under this
Agreement shall in no event[*] [*]; and (z) the total [*]is required to [*]and
any such [*]shall in no event exceed [*]  If there arises a conflict between the
[*]), the Parties shall in good faith discuss and agree whether to [*]and how to
fairly [*]

7.5       No Loss Leader.  QIAGEN shall not use the Product as a “loss-leader”
in transactions involving the Sequencing System and other products or tests to
be run on the Sequencing System or with any component of the Sequencing System.

7.6       Intentionally omitted

7.7       Natera Audit Rights.

7.7.1    During a period of three (3) years following the end of the calendar
quarter to which they pertain, QIAGEN and its sublicensed Affiliates will keep
complete and accurate records in sufficient detail to permit Natera to confirm
the completeness and accuracy of the information presented in each Payment
Report and all payments due to Natera under this Article 7.  Within the first
six (6) months of each calendar year during the Term, QIAGEN and each of its
sublicensed Affiliates will permit an independent, certified public accountant
selected by Natera and reasonably acceptable to QIAGEN, which acceptance will
not be unreasonably withheld or delayed (the “Natera Auditor”) to audit or
inspect those records of QIAGEN that relate to Net Sales,  Payment Reports
within the preceding calendar year, for the sole purpose of verifying the: (i)
accuracy of the Payment Reports required under Section 7.3.3 and the royalties
and other payments which will have accrued hereunder in the period under review;
(ii) withholding taxes, if any, required by law to be deducted and remitted to a
taxing authority as a payment by QIAGEN in connection with revenues from such
Net Sales and royalties payable thereon.  Such inspection will be conducted
during QIAGEN’s normal business hours at such place where such records are
customarily kept, no more than once in any twelve (12) month period and upon at
least sixty (60) days prior written notice by Natera to QIAGEN (other than for
cause audits which can occur as frequently as there is cause therefor and upon
at least thirty (30) days prior written notice).  The Natera Auditor will
execute a reasonable written confidentiality agreement with QIAGEN and will
disclose to Natera only the amount and accuracy of payments reported and
actually paid or otherwise payable under this Agreement and the specific details
concerning any discrepancies.  The Natera Auditor will send a copy of the report
to QIAGEN at the same time it is sent to Natera.

 



21/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



7.7.2    In the event that the Natera Auditor concludes that any additional
payments are required for the period(s) under review, and QIAGEN does not
dispute this conclusion, QIAGEN shall make the additional payment within thirty
(30) days of the date the Natera Auditor delivers its report to the Parties so
concluding that such payments are payable.  The additional royalties or other
payments found to be payable and due to Natera shall bear interest at the rate
specified in Section 7.9.  The fees charged by the Natera Auditor will be paid
by Natera unless the audit discloses an underpayment of royalties or other
payments payable by QIAGEN for the period(s) under review by more than five
percent (5%) of the amount due, in which case QIAGEN shall pay (or reimburse
Natera for) the reasonable fees and expenses charged by the Natera Auditor. In
the event that the Natera Auditor concludes that overpayments were made by
QIAGEN for the period(s) under review, Natera shall repay the amount of such
overpayments within thirty (30) days of the date the Natera Auditor delivers its
report to the Parties so concluding that such overpayments were made.  The
overpayments shall bear interest at the rate specified in Section 7.9.  In the
event QIAGEN disputes the conclusion of the Natera Auditor, the Parties shall
address the dispute in accordance with Section 15.8.

7.8       QIAGEN Audit Rights.

7.8.1   During the Term, and for a period of three (3) years following the end
dates to which the records pertain, Natera and its sublicensed Affiliates will
keep complete and accurate records in sufficient detail to permit QIAGEN to
verify the data or information forming the basis for the Milestone payments set
forth in Section 7.2 and Natera’s achievement of its commitments under Section
4.4. Within the first six (6) months of each calendar year during the Term,
Natera and each of its sublicensed Affiliates will permit an independent,
certified public accountant selected by QIAGEN and reasonably acceptable to
Natera, which acceptance will not be unreasonably withheld or delayed (the
“QIAGEN Auditor”) to audit or inspect those records of Natera within the
preceding calendar year.  Such inspection will be conducted during Natera’s
normal business hours at such place where such records are customarily kept, no
more than once in any twelve (12) month period upon at least sixty (60) days
prior written notice (other than for cause audits which can occur as frequently
as there is cause therefor upon at least thirty (30) days prior written
notice).  The QIAGEN Auditor will execute a reasonable written confidentiality
agreement with Natera and will disclose to QIAGEN only the amount and accuracy
of volume reported and associated amounts actually paid or otherwise payable
under this Agreement and the specific details concerning any discrepancies.  The
QIAGEN Auditor will send a copy of the report to Natera at the same time it is
sent to QIAGEN.

7.8.2    In the event that the QIAGEN Auditor concludes that overpayments were
made by QIAGEN for the period(s) under review, and Natera does not dispute this
conclusion,  Natera shall repay the amount of such overpayments within thirty
(30) days of the date the QIAGEN Auditor delivers its report to the parties so
concluding that such overpayments were made.  The overpayments shall bear
interest at the rate specified in Section 7.9.  The fees charged by the QIAGEN
Auditor will be paid by QIAGEN unless the audit discloses an overpayment to
Natera for the period(s) under review by more than five percent (5%) of the
amount due, in which case Natera shall pay (or reimburse QIAGEN for) the
reasonable fees and expenses charged by the QIAGEN Auditor.  In the event Natera
disputes the conclusion of the QIAGEN Auditor, the Parties shall address the
dispute in accordance with Section 15.8.

 



22/51

--------------------------------------------------------------------------------

 



7.9       Overdue Payments.  In the event that any payment due under this
Agreement is not made when due, the amount due shall accrue interest beginning
on the fifth (5th) day following the final date on which such payment was due,
calculated at the annual rate equal to [*] reported in the Wall Street Journal
for the due date, or, if lower, the maximum rate permitted by law, calculated
from the due date until paid in full, but in no event shall interest for overdue
payments exceed [*] annually.  Such payment when made shall be accompanied by
all interest so accrued.  Said interest and the payment and acceptance thereof
shall not negate or waive the right of either Party to any other remedy, legal
or equitable, to which it may be entitled because of the delinquency of the
payment.

8.         REPRESENTATIONS AND WARRANTIES

8.1        General.  Each of QIAGEN and Natera represents, warrants, covenants
and agrees that, at all times during the Term, it (a) is a corporation duly
organized and validly existing and in good standing under the laws of its
jurisdiction of organization, (b) is qualified or licensed to do business and in
good standing in every jurisdiction where such qualification or licensing is
required, (c) has the corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and the execution, delivery and
performance of this Agreement by it has been duly authorized by all necessary
corporate action, (d) this Agreement has been duly executed and delivered by it,
and (e) this Agreement constitutes the valid and binding obligations of it,
enforceable against it in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditor’s rights generally, or general
principles of equity.

8.2       Performance. Each Party represents, warrants and covenants to the
other that it shall perform, and ensure that its third party contractors perform
its obligations under this Agreement,  including, without limitation, the
activities assigned to it under any Project Plans, diligently and in good
scientific manner and in compliance with all applicable laws, rules or
regulations including, but not limited to, applicable federal, state and local
laws, rules, regulations and guidelines relating to the manufacturing, quality
control, packaging, labeling, handling, shipping, importation, exportation,
storage, promotion, sales, marketing and seeking reimbursement of Product, all
applicable guidances and requirements of the [*] and other relevant Regulatory
Authorities, [*] billing and referral requirements, the [*] and the [*]
(collectively, “Applicable Laws”). It is the intention of the Parties that this
Agreement be administered in accordance with the federal anti-kickback statute
(Title 42, United States Code, Section 1320a-7b(b)).

8.3        Regulatory Compliance.  QIAGEN hereby represents, warrants and
covenants that it has or will obtain all licenses, permits and certificates
required by Applicable Laws and applicable guidances and requirements of the [*]
and other relevant Regulatory Authorities for the supply, assembly, packaging
and labeling of the Products.

8.4       Debarment.  Each Party represents, warrants and covenants that it has
not, nor to its knowledge have any of its employees or agents working on the
subject matter of this Agreement, ever been a Debarred Entity or Debarred
Individual, an Excluded Entity or Excluded Individual or a Convicted Entity or
Convicted Individual, nor are they listed on the FDA’s Disqualified/Restricted
List.  Each Party further represents, warrants and covenants that if, during the
Term of this Agreement, it becomes, or to its knowledge, any of its employees or
agents working on its behalf, become a Debarred Entity or Debarred Individual,
an Excluded Entity or Excluded Individual or a Convicted Entity or Convicted
Individual, or added to FDA’s Disqualified/Restricted List, such Party (the
“Debarred Party”) shall immediately notify the other

 



23/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



Party, and the other Party shall have the right to immediately terminate this
Agreement upon such notice or otherwise as soon as the other Party learns that
the other Party is a Debarred Party.

For purposes of this Section 8.4, the following definitions shall apply:

8.4.1    A “Debarred Individual” is an individual who has been debarred pursuant
to 21 U.S.C. § 335a (a) or (b).

8.4.2    “Debarred Entity” is a corporation, partnership or association that has
been debarred pursuant to 21 U.S.C. § 335a (a) or (b).

8.4.3    An  “Excluded Individual” or “Excluded Entity” is: (i) an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services pursuant to section 1128 of the
Social Security Act (42 U.S.C. § 1320a-7(b)); or (ii) is an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal procurement and non-procurement
programs, including those produced by the U.S. General Services Administration
(GSA).

8.4.4    A  “Convicted Individual” or “Convicted Entity” is an individual or
entity, as applicable, who has been convicted of a criminal offense that falls
within the ambit of 42 U.S.C. § 1320a – 7(a), but has not yet been excluded,
debarred, suspended or otherwise declared ineligible.

8.4.5    “FDA’s Disqualified/Restricted List” is the list of clinical
investigators restricted from receiving investigational drugs, biologics or
devices pursuant to 21 C.F.R. Part 312.70.

8.5        License.  Natera represents and warrants that it possesses all right,
title, and interest necessary to grant the license granted in Section 2.2.

8.6        Disclaimer.

8.6.1    THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT ARE
EXPRESSLY IN LIEU OF ANY AND ALL OTHER WARRANTIES AND EACH PARTY HEREBY
DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION (A) ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR (B) ANY IMPLIED WARRANTY
THAT ANY USE OF THE GOODS OR SERVICES WILL NOT VIOLATE OR INFRINGE ANY PATENT OR
OTHER PROPRIETARY RIGHTS OF THIRD PARTIES, WITH RESPECT TO THE GOODS OR
SERVICES, OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT.

8.6.2    THE REPRESENTATIONS AND WARRANTIES OF EACH PARTY EXTEND ONLY TO THE
OTHER PARTY.  NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST SUCH
OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN ARTICLES 12 AND
13.

 



24/51

--------------------------------------------------------------------------------

 



9.         RESTRICTION ON DAMAGES AND INSURANCE

9.1        No Consequential Damages.  EXCEPT FOR BREACH OF THE PROVISIONS WITH
RESPECT TO INTELLECTUAL PROPERTY RIGHTS UNDER ARTICLE 10, A BREACH OF
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 11, OR ANY LIABILITY RESULTING FROM
ANY WILLFUL MISCONDUCT BY A PARTY, AND EXCEPT AS OTHERWISE PROVIDED IN ARTICLES
12 AND 13 WITH RESPECT TO THIRD PARTY CLAIMS SUBJECT TO INDEMNIFICATION, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR LOST PROFITS OR FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER
CAUSED, UNDER ANY THEORY OF LIABILITY. THIS LIMITATION OF LIABILITY WILL APPLY
REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR TORT, INCLUDING
NEGLIGENCE AND INDEPENDENT OF ANY FAILURE OF ESSENTIAL PURPOSE OF THE LIMITED
WARRANTY AND REMEDIES PROVIDED HEREUNDER.

9.2       Insurance. Each Party shall procure and maintain insurance, adequate
to cover its obligations hereunder and which are consistent with normal business
practices of prudent companies similarly situated at all times during which the
Product or a Laboratory License is being commercially distributed or sold by or
on behalf of QIAGEN, but in no case shall minimum limits be lower than the
following:

1.   Product Liability (bodily injury arising from your product) $[*] per claim
or occurrence and $[*] in the aggregate

2.   Medical Malpractice (bodily injury arising from course of care) $[*] per
claim or occurrence and $[*] in the aggregate

3.   Workers Compensation: Statutory as applicable by law

4.   General Liability: $[*]  per claim or occurrence and $[*] in the aggregate

Insurers shall be of an AM Best rating of A-,VII or equivalent for non-US
insurers.  It is understood that such insurance shall not be construed to create
a limit of either Party’s liability with respect to its indemnification
obligations.  The insurance procured and maintained by each Party shall include
commercial policies that provide coverage for claims of negligence by either
respective Party or for liability arising from each of its respective Affiliates
with respect to the Product in the Territory and includes coverage for defense
costs.

10.       INTELLECTUAL PROPERTY

10.1      QIAGEN Intellectual Property.  Natera acknowledges and agrees that, as
between QIAGEN and Natera: (i) QIAGEN (or its licensors) retains all
Intellectual Property Rights used to create, embodied in, used in and otherwise
relating to the Sequencing System and any documentation provided by QIAGEN
hereunder or derivative works, modification or improvements thereof made by or
on behalf of either Party; (ii) any and all Intellectual Property Rights in the
Sequencing System, and any documentation provided by QIAGEN hereunder or
derivative works, modification or improvements thereof, are the sole and
exclusive property of QIAGEN or its licensors; (iii) Natera shall not acquire
any ownership, license or other interest in any of QIAGEN’s Intellectual
Property Rights under this Agreement, whether by implication, estoppel or
otherwise, except as otherwise expressly granted herein; (iv) any goodwill
derived from the use by Natera of QIAGEN’s Intellectual Property Rights inures
to the benefit of QIAGEN or its licensors, as the case may be; (v) if Natera is
ever deemed to own or have



25/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



acquired any Intellectual Property Rights in or relating to any good (excluding
any Product) purchased under this Agreement (including any rights in any
trademarks, derivative works or patent improvements relating thereto), by
operation of law, or otherwise, Natera hereby irrevocably assigns such rights
and interest to QIAGEN or its licensors, as the case may be, without the need
for QIAGEN to provide further consideration; and (vi) Natera shall use QIAGEN’s
Intellectual Property Rights only in accordance with this Agreement and any
other instructions of QIAGEN.

10.2      Natera Intellectual Property.  QIAGEN acknowledges and agrees that, as
between QIAGEN and Natera: (i) Natera (or its licensors) retains all
Intellectual Property Rights used to create, embodied in, used in and otherwise
relating to the [*],  any bioinformatics as it relates directly to the [*]
Interpretive Algorithm, and any documentation provided by Natera hereunder or
derivative works, modification or improvements thereof made by or on behalf of
either Party; (ii) any and all Intellectual Property Rights in the [*],  any
bioinformatics as it relates directly to the [*] Interpretive Algorithm,  and
any documentation provided by Natera hereunder or derivative works, modification
or improvements thereof, are the sole and exclusive property of Natera or its
licensors; (iii) QIAGEN shall not acquire any ownership, license or other
interest in any of Natera’s Intellectual Property Rights under this Agreement,
whether by implication, estoppel or otherwise, except as otherwise expressly
granted herein; (iv) any goodwill derived from the use by QIAGEN of Natera’s
Intellectual Property Rights inures to the benefit of Natera or its licensors,
as the case may be; (v) if QIAGEN is ever deemed to own or have acquired any
Intellectual Property Rights in or relating to the [*], or any bioinformatics as
it relates directly to the [*] Interpretive Algorithm (including any rights in
any trademarks, derivative works or patent improvements relating thereto), by
operation of law, or otherwise, QIAGEN hereby irrevocably assigns such rights
and interest to Natera or its licensors, as the case may be, without the need
for Natera to provide further consideration; and (vi) QIAGEN shall use Natera’s
Intellectual Property Rights only in accordance with this Agreement or other
instructions of Natera.

10.3      QIAGEN Inventions.  Any Inventions that are: (a)  solely related to
the Sequencing System and all of the components thereof; or (b)  made by QIAGEN
(i) prior to or (ii) independent of the activities contemplated by this
Agreement and not in conflict with or breach of this Agreement (“QIAGEN
Inventions”) shall be owned solely by QIAGEN or its licensors. For clarity, the
NIPT Kit excluding sequencing reagents shall be deemed not to be a component of
the Sequencing System for the purposes of this Section 10.3. If Natera is ever
deemed to own or have acquired any Intellectual Property Rights in or relating
to any QIAGEN Inventions, by operation of law, or otherwise, Natera hereby
irrevocably assigns such rights and interest to QIAGEN or its licensors, as the
case may be, without the need for QIAGEN to provide further consideration.  All
QIAGEN Inventions and any information with respect thereto shall be the
Confidential Information of QIAGEN.

10.4      Natera Assistance.  Natera shall, upon QIAGEN’s request, execute such
documents, including any and all applications, assignments or other instruments,
give any testimony and take such other actions as QIAGEN deems necessary for
QIAGEN to retain and obtain ownership of any Intellectual Property Rights
assigned by Natera to QIAGEN pursuant to this Agreement and to apply for,
secure, and maintain patent or other proprietary protection in the United States
or any other country with respect to QIAGEN Inventions, provided that QIAGEN
shall compensate Natera for its reasonable internal efforts and out of pocket
costs and expenses associated with such actions.

10.5      Natera Inventions.  Any Inventions that are: (a) solely related to the
[*], or any bioinformatics as it relates directly to the [*] Interpretive
Algorithm; or (b) made by Natera (i)





26/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



prior to or (ii) independent of the activities contemplated by this Agreement
and not in conflict with or breach of this Agreement (“Natera Inventions”) shall
be owned solely by Natera or its licensors.  If QIAGEN is ever deemed to own or
have acquired any Intellectual Property Rights in or relating to any Natera
Inventions, by operation of law, or otherwise, QIAGEN hereby irrevocably assigns
such rights and interest to Natera or its licensors, as the case may be, without
the need for Natera to provide further consideration.  All Natera Inventions and
any information with respect thereto shall be the Confidential Information of
Natera.

10.6      QIAGEN Assistance.  QIAGEN shall, upon Natera’s request, execute such
documents, including any and all applications, assignments or other instruments,
give any testimony and take such other actions as Natera deems necessary for
Natera to retain and obtain ownership of any Intellectual Property Rights
assigned by QIAGEN to Natera pursuant to this Agreement and to apply for,
secure, and maintain patent or other proprietary protection in the United States
or any other country with respect to Natera Inventions, provided that Natera
shall compensate QIAGEN for its reasonable internal efforts and out of pocket
costs and expenses associated with such actions.

10.7     Combination Inventions.  Any Invention that relates to both:  (a) the
Sequencing System and (b) one, two or all three of the [*], the [*] Interpretive
Algorithm and the [*] excluding sequencing reagents (“Combination Inventions”)
shall be jointly owned by the Parties. QIAGEN hereby grants to Natera a
co-exclusive (exclusive to Natera and QIAGEN), worldwide, perpetual,
fully-paid-up, transferable and sublicensable right and license under QIAGEN’s
joint interest in the Combination Inventions solely to make, have made, use,
sell, offer for sale, import and export [*]. Natera hereby grants to QIAGEN a
co-exclusive (exclusive to Natera and QIAGEN), worldwide, perpetual,
fully-paid-up, transferable and sublicensable right and license under Natera’s
joint interest in the Combination Inventions solely to make, have made, use,
sell, offer for sale, import and export [*].  The licenses granted pursuant this
Section 10.7 do not convey rights to any other intellectual property owned by
the granting party, expressly, by implication or otherwise, even should such
rights be required to practice the licensed Combination Invention(s).

10.8      Mutual Assistance.  QIAGEN and Natera shall cooperate to execute such
documents, including any and all applications, assignments or other instruments,
give any testimony and take such other actions necessary for each party to
retain and obtain joint ownership of any Intellectual Property Rights pursuant
to Section 10.7 and to apply for, secure, and maintain patent or other
proprietary protection in the United States or any other country with respect to
Combination Inventions, the Parties to share equally the costs and expenses
associated with such actions.

10.9      Natera Noninterference.  Natera shall not: (i) take any action that
may interfere with any of QIAGEN’s rights in or to QIAGEN’s Intellectual
Property Rights in the Sequencing System, including QIAGEN’s ownership or
exercise thereof; (ii) challenge any right, title or interest of QIAGEN in or to
QIAGEN’s Intellectual Property Rights in the Sequencing System; (iii) make any
claim or take any action adverse to QIAGEN’s ownership of QIAGEN’s Intellectual
Property Rights in the Sequencing System; or (iv) engage in any action that
tends to disparage, dilute the value of, or reflect negatively on the Product or
any QIAGEN  trademark.

10.10    QIAGEN Noninterference.  QIAGEN shall not: (i) take any action that may
interfere with any of Natera’s rights in or to Natera’s Intellectual Property
Rights in the [*], or any [*] interpretive algorithm, including Natera’s
ownership or exercise thereof; (ii) challenge any right, title or interest of
Natera in or to Natera’s Intellectual Property Rights in the [*], or any [*]





27/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



interpretive algorithm; (iii) make any claim or take any action adverse to
Natera’s ownership of Natera’s Intellectual Property Rights in the [*], or any
[*] interpretive algorithm; or (iv) engage in any action that tends to
disparage, dilute the value of, or reflect negatively on the Product, the [*],
any [*] interpretive algorithm, or any Natera  Trademark.

11.       CONFIDENTIALITY

11.1      Confidentiality Obligations.  Natera and QIAGEN each recognize that
the Confidential Information of the other Party constitutes highly valuable and
proprietary confidential information. Natera and QIAGEN each agrees that it will
keep confidential, and will cause its employees, consultants and Affiliates to
keep confidential, all of the Confidential Information of the other Party.
Neither Natera nor QIAGEN nor any of their respective employees, consultants and
Affiliates shall use the other Party’s Confidential Information for any purpose
except, consistent with the previous sentence, to carry out its rights and
obligations under this Agreement.  Neither Party shall disclose the existence or
terms of this Agreement without the other party’s prior written consent.

11.2      Limited Disclosure of Confidential Information.  Natera and QIAGEN
each agree that any disclosure of the Confidential Information to any of its
employees, consultants or Affiliates shall be made only if and to the extent
necessary to carry out its rights and responsibilities under this Agreement,
shall be limited to the maximum extent possible consistent with such rights and
responsibilities and shall only be made to persons who are bound by written
confidentiality obligations (or professional ethics, in the case of attorneys)
to maintain the confidentiality thereof and not to use such Confidential
Information except as expressly permitted by this Agreement. Natera and QIAGEN
each agree not to disclose the Confidential Information to any other third
parties under any circumstance without the prior written approval from the other
Party, except as otherwise required by law, and except as otherwise expressly
permitted by this Agreement.  Each Party shall take such action, and shall cause
its Affiliates to take such action, to preserve the confidentiality of the
Confidential Information as it would customarily take to preserve the
confidentiality of its own confidential materials, and in no event, less than
reasonable care.

11.3      Required Disclosure.  Notwithstanding the foregoing obligations of
confidentiality, the Receiving Party may disclose Confidential Information to
the extent required to be disclosed pursuant to court order or law; provided,
however, that the Receiving Party shall first (if feasible) promptly notify the
Disclosing Party of the Receiving Party’s intent to disclose, shall cooperate
with the Disclosing Party at the Disclosing Party’s expense on reasonable
measures to protect the confidentiality of the Disclosing Party’s Confidential
Information (including by seeking, or allowing the Disclosing Party to seek, a
protective order or other relief before the Receiving Party must disclose such
Confidential Information), and shall only disclose such portion of the
Confidential Information as is legally required, in the opinion of counsel, to
be disclosed.

11.4     Equitable Relief.  The Parties understand and agree that this Article
11 is reasonable and necessary to protect the Parties’ respective business
interests.  The Parties further agree that the other may suffer irreparable harm
from a breach of this Article 11.  Thus, in addition to any other rights or
remedies, all of which shall be deemed cumulative, a Party shall be entitled to
pursue equitable relief, including, without limitation, an injunction and
specific performance, to enforce the terms of this Article 11.  The Parties
further agree that no bond or other security shall be required in obtaining such
equitable relief.

 



28/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



11.5      Survival.  The provisions of this Article 11 shall survive the
expiration or other termination of this Agreement regardless of the cause of
termination until such time as the information falls within one of the
exceptions of Section 1.7.

12.       [*] INDEMNIFICATION

12.1     [*] Indemnification by Natera.  Natera (i) will, at its sole expense,
defend any claim, action or proceeding brought or initiated by a third party
(“Third Party Claim”) against QIAGEN or any its Affiliates, directors,
stockholders, employees and agents (“QIAGEN Related Parties”) to the extent
based on an allegation that [*] [*] the Territory [*] [*], including without
limitation, [*] [*] [*] (“Covered Claims”), and (ii) will pay: (A) any final
damage award entered by a court of competent jurisdiction against QIAGEN or any
QIAGEN Related Party for a Covered Claim;  and (B) any amounts (including,
without limitation, [*])  owing under any settlement agreement to which Natera
has agreed to the extent such amounts are paid in settlement of such Covered
Claim; provided that Natera’s obligation to defend QIAGEN and pay such amounts
(x) shall not apply to [*] to the [*] [*] [*] [*] [*] by [*] alone or together
with a third party without [*] [*] or to any [*] [*] [*] to the [*], each to the
extent they lead to an [*] claim and (y) shall be further limited pursuant to
Section 12.1.1; and (C) reasonable attorneys’ fees as specifically permitted
under Section 12.3.

12.1.1  Natera’s obligations to defend and pay pursuant to Section 12.1 shall be
limited to the [*] in which the Covered Claim is brought (the “Applicable
Royalty Cap”), subject to the following:

(a)        [*]any such Covered Claims [*]or any [*]will be [*]either: (i) by [*]
(or by [*]has paid), such that each of[*] [*]% of such [*]up to a cap of $[*]
for each [*]; or (ii) if the [*]has been [*]in accordance with subsection (d),
below, from the [*].  For clarity, [*]shall include counterclaims, excluding
those counterclaims brought relating to a [*] [*]raised [*].  In the event the
litigation concerns both [*]and other [*], then the [*] will only include the
cost of defending the [*]calculated a pro rata basis taking into account the
comparative significance of the[*]in relation to the other [*]in such
litigation. QIAGEN and Natera will mutually agree on the pro rata amount or, if
they are unable to do so, shall[*]mutually agreed upon [*]will be binding on
both Parties.

(b)        After the Parties have each [*] [*]or, if the [*]has been [*], after
the [*]is fully [*]will be responsible for all [*](including reimbursing [*]to
the extent [*]incurred [*]because [*]failed to satisfy its obligations under
[*]up to the [*]. After the [*]is reached in respect of the [*]relating to [*]in
the relevant [*]will, at its cost, assume full responsibility for [*]; provided
that [*].

(c)        For clarity, the [*] [*]under 12.1.1(a) (or the total amounts that
[*]is required to [*]to the [*]pursuant to subsection (d), below, if
applicable),  the amounts up to the [*]and the [*]from and to the extent of
available [*]shall comprise [*]entire obligation and liability with respect to
[*]

(d)        If at any point during the Term, as reported in [*]filed with the
[*]the total of [*],  [*]shall promptly provide written notice to [*]and the
Parties shall [*]In such case, each Party shall [*]to the [*]an amount equal to
$[*] minus any amounts such Party has, up to that point,[*]and held in an [*]at
a [*]selected by mutual agreement of the Parties in the [*]of both [*]The
Parties shall mutually agree to an [*]and execute an [*], which shall take
effect only in the event the [*]must be [*]as described in this subsection (d),
within [*]of the Effective Date.  All

 



29/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



[*]from the [*]holding the [*]shall require the signature of duly authorized
representatives of [*]At the end of the Term, any [*]shall be [*]to QIAGEN and
Natera.

12.2     [*] Indemnification by QIAGEN.  QIAGEN (i) will, at its sole expense,
defend any Third Party Claim against Natera or any its Affiliates, directors,
stockholders, employees and agents (“Natera Related Parties”) to the extent
based on the allegation that the [*] [*] in the Territory [*] of a third party,
including without limitation, [*] that are [*] [*] of any of the foregoing, and
(ii) will pay: (A) any final damage award entered by a court of competent
jurisdiction against Natera or any Natera Related Party in any action or
proceeding to the extent based on an allegation that the [*], any [*] of any of
the foregoing [*] a third party’s [*] in the Territory; and (B) any amounts
owing under any settlement agreement to which QIAGEN has agreed to the extent
such amounts are paid in settlement of such allegation; and (C) reasonable
attorneys’ fees as specifically permitted under Section 12.3.

12.3     [*] Indemnification Procedures.  A Party seeking indemnification or
reimbursement hereunder shall give the other Party prompt written notice of any
such Third Party Claim (including a copy thereof) served upon it and shall fully
cooperate with the indemnifying Party and its legal representatives in the
investigation of any matter the subject of indemnification.  The indemnified
Party shall have no right pursuant to this Section 12.3  to tender an appearance
in the proceedings or to settle a Third Party Claim, which shall be under the
control of the indemnifying Party, subject to the last sentence of this Section
12.3.  The indemnifying Party shall have full control over the defense of any
Third Party Claim, including but not limited to, selection of counsel to tender
appearance for the indemnifying Party and for the indemnified Party. The
indemnified Party shall promptly sign any and all reasonably necessary documents
for the selection of counsel, such as a joint defense agreement, and shall not
unreasonably withhold its consent to conflict waivers.  The indemnified Party’s
attorney’s fees shall be limited to those necessary for complying with the
indemnifying Party’s requests for support that necessarily call for the use of
the indemnified Party’s counsel (e.g., preparing a witness for deposition).  The
Party seeking indemnification shall not unreasonably withhold its approval of
the settlement of any claim, liability, or action (provided that it shall not be
unreasonable for either Party to withhold its approval of a settlement that
would require that Party to stop commercializing the [*] or would require a
Party to admit fault or culpability), will cooperate with counsel of the
indemnifying or reimbursing Party, and reserves the right to engage its own
counsel to assist in the defense at its own expense.

12.4     [*] of a Third Party’s [*]

12.4.1  If a Third Party Claim, or threatened Third Party Claim, arises alleging
that manufacture, use or sale of the [*] [*] a third party’s [*], Natera may, at
its sole discretion: (a) [*] with such third party(ies) for such [*], or (b) [*]
[*] to avoid [*] such [*].  [*] each Party has [*]of the [*], if applicable, has
[*],  then, Natera must either [*] or [*] the [*] as contemplated in sub-clauses
(a) and (b);  provided, that if (a) and (b) are [*], then Natera need not [*]
[*] or [*] and may, at its discretion, [*] the Third Party Claim has been [*],
subject to Section 14.5.3.  If  [*] the Product is [*] pursuant to an order by a
court of final authority and from which no appeal can be made due to a Third
Party Claim alleging that [*] of [*] [*] a third party’s [*], and Natera is
unsuccessful at [*] or [*] [*] [*] such injunction, QIAGEN shall have the right
to [*] this Agreement with respect to the [*] the Third Party Claim [*], in
which case [*], except that for purposes of the [*] pursuant to [*] [*].  If
Natera seeks to satisfy its obligations under this Section 12.4.1 by [*] the
[*], QIAGEN must reasonably cooperate with Natera’s efforts to do so.





30/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



12.4.2  If a Third Party Claim, or threatened Third Party Claim, arises alleging
that [*] of the [*] [*] a third party’s [*], QIAGEN may, at its sole discretion,
either: (a) [*] with such third party(ies) for such [*]; (b) [*] [*] [*] to
avoid [*] such [*]. If (a) and (b) are [*],  then QIAGEN need not [*] [*] or [*]
[*] and may, at its discretion, [*] the Third Party Claim has been [*], subject
to Section 14.5.6.  If  [*] of the Product is [*] pursuant to an order by a
court of final authority and from which no appeal can be made due to a Third
Party Claim alleging that [*] of the [*] [*] a third party’s [*], and QIAGEN is
unsuccessful at [*] or [*] the [*] [*] such injunction, Natera shall have the
right to [*] this Agreement with repsect to the [*] the Third Party Claim [*],
in which case Section 14.5.6  shall apply.

12.5     Statements Concerning [*].  Natera hereby represents and warrants that,
to the best of its knowledge after reasonable due diligence, (i) all of Natera’s
[*]relating to the [*] as it would be [*] [*], and (ii) all of Natera’s [*] [*]
have been made [*]as to their [*]

12.6     Survival.  The indemnification obligations and assumptions of
liabilities and obligations provided in this Article 12 shall continue in full
force and effect notwithstanding termination of this Agreement, whether by
expiration of time, by operation of law, or otherwise.

13.       GENERAL INDEMNIFICATION

13.1     General Indemnification by Natera.  Natera (i) will, at its sole
expense, defend any Third Party Claim against any QIAGEN Related Party to the
extent such Third Party Claim arises out of, or relates, directly or indirectly,
to: (a) the gross negligence or willful misconduct of Natera in connection with
the performance of its obligations under this Agreement;  (b) Natera’s material
breach of any of its representations, warranties, covenants or obligations under
this Agreement; or (c) the use, other than in accordance with its Intended Use,
of Product purchased by Natera or its Affiliates hereunder (each of (a), (b),
and (c), a “Natera Generally Indemnified Claim”), and (ii) will pay: (A) any
final damage award entered by a court of competent jurisdiction against any
QIAGEN Related Party for any Natera Generally Indemnified Claim; and (B) any
amounts owing under any settlement agreement to which Natera has agreed to the
extent such amounts are paid in settlement of such Natera Generally Indemnified
Claim;  provided, that such obligation to  defend or pay shall not apply to the
extent the Third Party Claim arises from (i) any modifications made to the [*]
outside of the contemplated development tasks assigned to QIAGEN under the
Project Plan by QIAGEN alone or together with a third party without agreement
from Natera or to any [*], each to the extent they lead to an infringement claim
or (ii) an event for which QIAGEN is obligated to indemnify Natera pursuant to
Sections 12.2  or 13.2; and (C) reasonable attorneys’ fees as specifically
permitted under Section 13.3.

13.2     General Indemnification by QIAGEN.  QIAGEN will (i) at its sole
expense, defend any Third Party Claim against any Natera Related Party to the
extent that such Third Party Claim arises out of, or relates, directly or
indirectly to: (a) the gross negligence or willful misconduct of QIAGEN in
connection with the performance of its obligations under this Agreement;  (b)
the manufacture, use or sale of the Product or the Sequencing System, other than
Third Party Claims covered by Section 12.2;  (c) QIAGEN’s material breach of any
of its representations, warranties, covenants or obligations under this
Agreement; or (d) (each of (a), (b), and (c), a “QIAGEN Generally Indemnified
Claim”), and (ii) pay: (A) any final damage award entered by a court of
competent jurisdiction against any Natera Related Party for any QIAGEN Generally
Indemnified Claim; and (B) any amounts owing under any settlement agreement to
which QIAGEN has agreed to the extent such amounts are paid in settlement of
such QIAGEN Generally Indemnified Claim; provided, that such indemnity under
(a), (b), and





31/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



(c), above, shall not apply to the extent the Third Party Claim arises from an
item for which Natera is obligated to indemnify QIAGEN pursuant to Section 12.1
or 13.1; and (C) reasonable attorneys’ fees as specifically permitted under
Section 13.3.

13.3     General Indemnification Procedures.  A Party seeking defense or payment
hereunder shall give the other Party prompt written notice of any such Third
Party Claim (including a copy thereof) served upon it and shall fully cooperate
with the indemnifying Party and its legal representatives in the investigation
of any matter the subject of indemnification.  The indemnified Party shall have
no right pursuant to this Section 13.3 to tender an appearance in the
proceedings or to settle a Third Party Claim, which shall be under the control
of the indemnifying Party, subject to the last sentence of this Section
13.3.  The indemnifying Party shall have full control over the proceedings,
including but not limited to, selection of counsel to tender appearance for the
indemnifying Party and for the indemnified Party.  The indemnified Party shall
promptly sign any and all reasonably necessary documents for the selection of
counsel, such as a joint defense agreement, and shall not unreasonably withhold
its consent to conflict waivers.  The indemnified Party’s attorney’s fees shall
be limited to those necessary for complying with the indemnifying Party’s
requests for support that necessarily call for the use of the indemnified
Party’s counsel (e.g., preparing a witness for deposition).  The Party seeking
indemnification shall not unreasonably withhold its approval of the settlement
of any claim, liability, or action (provided that it shall not be unreasonable
for either Party to withhold its approval of a settlement that would require
that Party to stop commercializing its respective products or would require the
indemnified Party to pay money or to admit fault or culpability), will cooperate
with counsel of the indemnifying or reimbursing Party, and reserves the right to
engage its own counsel to assist in the defense at its own expense.

13.4     Survival.  The general indemnification obligations and assumptions of
liabilities and obligations provided in this Article 13 shall continue in full
force and effect notwithstanding termination of this Agreement, whether by
expiration of time, by operation of law, or otherwise.

14.       TERM; TERMINATION

14.1     Term.  This Agreement becomes effective as of the Effective Date and
shall remain in full force and effect for ten (10) years, unless sooner
terminated pursuant to this Agreement (the “Term”). This Agreement may be
extended for additional period(s) of time by a written instrument signed by
authorized representatives of both Parties.  Commencing [*] [*], the Parties
agree to negotiate in good faith whether to extend the Agreement beyond the
original Term.

14.2     Termination for Breach.  In the event that either Party materially
breaches any term of this Agreement and has failed to remedy such material
breach (if capable of being remedied) [*] days after written notice of such
breach has been given by the non-breaching Party, then the non-breaching Party
shall have the right to terminate this Agreement by giving written notice to the
Party in breach, which termination shall take effect without further action.

14.3     Termination Based on [*].  Either Party may terminate the
Agreement  over [*].  A termination [*] solely as to [*] in which a [*] has been
[*], but not of the [*] or as to all of the [*] in the Territory, shall not be
considered a termination of the Agreement pursuant to this Section 14.3.

14.4     Termination Following Change of Control.  Each Party will have the
ability to terminate the agreement upon [*] prior written notice to the
respective Party, at any time after





32/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



the approval of the Product by the [*], in the event of a Change of Control of
the terminating Party.

14.5     Effect of Termination.

14.5.1  Upon expiration or termination of this Agreement for any reason: (a) the
licenses granted under Section 2.2.1 and 6.4.2 shall immediately terminate
except (i) the [*], but no other terms of this Agreement other than those that
survive pursuant to 14.6, shall survive any expiration of this Agreement or any
termination of this Agreement by QIAGEN pursuant to Section 14.2 or by Natera
pursuant to Section 14.3 for up to [*] for the sole purpose of enabling any
QIAGEN customers that are [*] [*]; provided that, notwithstanding anything to
the contrary herein, in the case of termination by Natera pursuant to Section
14.3, Natera shall, in no case, have any liability to QIAGEN, QIAGEN Related
Parties or QIAGEN customers for any sales or use of Product or other activity
[*], and (ii) as otherwise specified below; (b) each Party shall, except as
otherwise provided in this Agreement, return or destroy all Confidential
Information of the other Party; provided, that each Party may retain one copy in
its archived storage  solely for the limited purpose of verifying compliance
with the terms of this Agreement; and (c) the terms of Section 7.3.1 shall
apply.

14.5.2  In the event Natera terminates this Agreement [*] pursuant to Section
14.3 or 14.4, (a) Natera will [*]; and (b)  Natera will [*] the following [*]:

$[*] [*]

Where:

A = the number of years, including partial years, remaining in the original Term
on the date of termination; and

B = the number of years, including partial years, that were remaining in the
original Term on [*].

As an example, if the [*] occurs at the very beginning of year four (4) of the
Term (so there were exactly [*] on the date of [*]), and Natera terminates the
Agreement pursuant to this Section 14.5.2 at the very beginning of year six (6)
of the Term (so there are exactly [*] on the date of termination),  Natera will
[*] to $[*] [*] or $[*].

14.5.3  In the event Natera terminates this Agreement pursuant to Section 12.4
 [*]the Agreement shall [*](b) QIAGEN may elect to [*](and rights under [*]for
the reminder of the [*]in the [*]by providing written notice to Natera thereof;
 provided that, (i) Natera’s [*]1 shall no longer apply with respect to [*]);
and (ii) QIAGEN’s [*]and shall no longer apply with respect to[*]); (c) the
terms of [*]shall apply, except the payments by [*], and the[*],  shall only be
[*]detailed in the next sentence, depending on which [*]have been [*];  provided
that the [*]under this Section 14.5.3 shall in no event be less than the lesser
of: (i) the[*], and, in addition, Natera shall [*] [*] such lesser amount; and
(d) QIAGEN’s[*]and any [*], if agreed, shall be [*](i) according to the
proportions in the following sentence; (ii) based on what [*] of the [*]for the
adjustment to the [*]; and (iii) based on what month of the year such [*] for
the adjustment to any [*]The proportions used for the calculation in subsections
(c) and (d), which shall [*]shall be: [*] if the [*] [*] [*] [*] [*] [*]

14.5.4  In the event Natera terminates this Agreement pursuant to Section 14.2,
QIAGEN shall be entitled to the return of the lesser of: (a) the remaining
uncredited amounts of the Prepaid Royalties; and (b) [*] but shall not be
entitled to a return of any Upfront License





33/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



Fee or any other uncredited portions of the Prepaid Royalties (or any other
payments from Natera), and, (i) if the termination occurs within the first [*]
following the Effective Date, QIAGEN shall pay Natera $[*], or (ii) if the
termination occurs after the first [*] following the Effective Date, QIAGEN
shall pay to Natera the amounts [*].

14.5.5  In the event QIAGEN terminates this Agreement as a whole pursuant to
Section 14.3: (a) QIAGEN shall be entitled to the return of the lesser of: (a)
the [*]; and (b) [*] but shall not be entitled to a [*] or any other [*] (or any
other payments from Natera), (b) at QIAGEN’s election by providing written
notice to Natera,  either (i) [*] [*] [*] [*]; or (ii) [*] [*] [*], and, (c)
QIAGEN shall, to the extent not prohibited by Applicable Laws or enjoined by a
court of competent jurisdiction,  continue to support those customers who were
purchasing Product at the time of such termination for at least [*] following
termination.

14.5.6  In the event QIAGEN terminates this Agreement pursuant to Section [*]
within the [*] but not the [*],  then: (a) QIAGEN shall not be entitled to the
[*] or any other [*] (or any other payments from Natera); (b) Natera’s
obligations of [*] shall no longer apply with respect to [*];  and (c) QIAGEN’s
obligations of [*] shall continue through the end of the [*] with respect to
such [*].

14.5.7  In the event QIAGEN terminates this Agreement pursuant to Section 14.4,
(a) QIAGEN shall be entitled to the return of the lesser of: (a) the remaining
uncredited amounts of the Prepaid Royalties; and (b) [*] but shall not be
entitled to a return of any Upfront License Fee or any other uncredited portions
of the Prepaid Royalties (or any other payments from Natera), (b) QIAGEN shall
pay to Natera $[*], and (c) QIAGEN shall maintain [*] in the Territory [*] of
termination solely for the purposes of developing and commercializing the
Product.

14.5.8  In the event QIAGEN terminates this Agreement pursuant to Section 14.2:
(a) Natera will return to QIAGEN an amount equal to any uncredited portion of
the Prepaid Royalties; and (b)  Natera will pay to QIAGEN an early termination
fee calculated as described in Section 14.5.2.

14.6     Surviving Provisions.  Termination of this Agreement for any reason
shall be without prejudice to rights which expressly survive termination in
accordance with the terms of this Agreement, including without limitation, the
rights and obligations of the Parties provided in Articles 1 (Definitions) (to
the extent necessary to give effect to other surviving provisions), 9
(Restriction on Damages and Insurance), 11 (Confidentiality), 12 (Intellectual
Property Indemnification), 13 (General Indemnification), and 15 (General
Provisions) (to the extent necessary to give effect to other surviving
provisions), and Sections 2.5 (Sales of Product by Customers) (only to the
extent there are customers with remaining Product inventory), 5.5
(Correspondence from Regulatory Authorities), 5.6 (Governmental Authority
Inspections), 5.7 (Product Withdrawals and Recalls), 6.7 (Protection of Patient
Information), 7.7 (Natera Audit Rights), 7.8 (QIAGEN Audit Rights), 7.9 (Overdue
Payments), 8.3 (Regulatory Compliance), 8.6 (Disclaimer), 10.1–10.8
(Intellectual Property), 14.5 (Effect of Termination), and 14.6 (Surviving
Provisions), and all Exhibits (to the extent necessary to give effect to other
surviving provisions), which shall survive such termination.

15.       GENERAL PROVISIONS.

15.1     Non-Discrimination.  Neither Natera nor QIAGEN shall discriminate in
the performance of this Agreement because of race, color, sex, sexual
orientation, age, religion,

 



34/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



handicap, marital status, or national origin in violation of any applicable
federal, state, or local law or regulation.

15.2     Entire Agreement.  This Agreement, including any attachments, exhibits
or schedules hereto or delivered herewith, represent the entire agreement
between the Parties with respect to the subject matter hereof;  provided that
the [*] shall remain in full force and effect in accordance with its terms. No
amendment or modification of the terms of this Agreement shall be binding on
either Party unless in writing and signed on behalf of each Party.

15.3     Binding Effect; Assignment.

15.3.1  This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

15.3.2  This Agreement shall not be assignable by Natera without QIAGEN’s prior
written consent; except that Natera may assign this Agreement, without the prior
consent of QIAGEN, to an Affiliate or to the successor to all or substantially
all of the assets or stock of Natera, or of the portion of Natera’s business
relating to the Product, as long as the successor or surviving entity in such
transaction agrees to be bound, in writing, by the terms and provisions of this
Agreement, subject to Section 14.4, and written notice of such assignment is
provided to QIAGEN prior to consummation of the transaction.

15.3.3  This Agreement shall not be assignable by QIAGEN without Natera’s prior
written consent, except that QIAGEN may assign this Agreement, without the prior
consent of Natera, to an Affiliate or to the successor to all or substantially
all of the assets or stock of QIAGEN, or of the portion of QIAGEN’s business
relating to the Product, as long as the successor or surviving entity in such
transaction agrees to be bound, in writing, by the terms and provisions of this
Agreement, and written notice of such assignment is provided to Natera prior to
consummation of the transaction.

15.4     Waiver.  The waiver by a Party hereto of any breach of or default under
any of the provisions of this Agreement shall not be effective unless in writing
and the failure of a Party to enforce any of the provisions of this Agreement or
to exercise any right there under shall not be construed as a waiver of such
right.

15.5     Severability.  If any part of this Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective only to the
extent of such invalidity or unenforceability, without in any way affecting the
remaining parts of this Agreement. In addition, the part that is ineffective
shall be reformed in a mutually agreeable manner so as to as most closely
approximate, to the extent possible, the intent of the Parties hereto.

15.6     Force Majeure.  The timely performance of either Party will be excused,
except any obligations to pay any amounts then owed to the other Party
hereunder, and shall not constitute a breach or grounds for termination or
prejudice of any rights hereunder if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of QIAGEN or Natera
including any civil commotion or strike for which the Party affected is not
grossly negligent.  In the event of such force majeure event, the Party affected
thereby shall (a) promptly provide written notice of such delay and the reason
therefore to the other Party and (b) use its reasonable efforts to limit or
resolve the cause of the force majeure, and shall resume performance immediately
after the cause of the delay is removed.  If such failure shall continue

 



35/51

--------------------------------------------------------------------------------

 



for a period of more than [*], the other Party may terminate this Agreement upon
written notice to the Party affected.

15.7     Independent Contractors.  The Parties hereto are independent
contractors and nothing in this Agreement will constitute the Parties to be
partners, nor constitute one Party the agent of the other Party, nor constitute
the relationship to be a joint venture. Neither Party shall have, or shall
represent that it has, the authority or power to act for or to undertake or
create any obligation or responsibility, express or implied, on behalf of, or in
the name of the other Party.

15.8     Governing Law and Arbitration.

15.8.1  This Agreement and any claims, disputes or causes of action relating to
or arising out of this Agreement shall be construed in accordance with and
governed by the laws of the State of New York without giving effect to the
conflict of laws principles thereof. All claims under this Agreement which
cannot be amicably settled shall be submitted to binding arbitration as set
forth below.

15.8.2  Prior to arbitration, the Parties shall seek informal resolution of
disputes.  The process shall be initiated with written notice of one Party to
the other, describing the dispute with reasonable particularity.  The other
Party shall respond within ten (10) calendar days.  Each Party shall promptly
designate an executive with requisite authority to resolve the dispute, and the
first meeting shall occur within 10 calendar days from the response described
above.  If the dispute is not resolved within 10 calendar days of the first
meeting, either Party may proceed to arbitration as set forth below.

15.8.3  The Parties agree that any claim or dispute between them, and any claim
by either of Party against any agent, employee, successor, or assign of the
other, related to this Agreement, including any dispute as to the validity or
applicability of this arbitration clause, shall be resolved by binding
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules, except where those rules are intentionally varied
by the Parties herein or pursuant to mutual agreement.  The Parties expressly
agree that the arbitration shall be conducted in New York, NY, in the English
language, and with New York law governing this Agreement.  The prevailing Party
shall be entitled to a reimbursement of all of its reasonable attorney fees and
arbitration costs by the other Party. The arbitration award shall be final.

15.8.4  The Parties enter into this arbitration agreement in connection with a
transaction involving interstate commerce.  Accordingly, this arbitration
agreement, and any proceedings thereunder, shall be governed by the Federal
Arbitration Act (“FAA”) 9 U.S.C.  §§ 1-16.  Any award by the arbitrator may be
entered as a judgment in any court having jurisdiction.

15.8.5  Nothing in this Section 15.8 shall prevent a Party from seeking interim
injunctive or other equitable relief in any court of competent jurisdiction to
preserve the status quo or to prevent irreparable harm pending resolution of any
dispute.

15.9     SEC Filings.  To the extent a Party believes in its reasonable judgment
and pursuant to advice from legal counsel that it is required to disclose the
terms of this Agreement or an individual Project Schedule in a filing with the
Securities and Exchange Commission (“SEC”) or any similar governmental body, the
Party intending to make such disclosure shall: (i)





36/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



as promptly as reasonably practicable, and no less than [*] in advance, provide
the other Party with prior notice of the intended disclosure to the SEC and a
draft of the intended disclosure for the other Party’s review and comment; (ii)
incorporate the other Party’s reasonable requests to modify the draft disclosure
(including without limitation, redactions of that Party’s Confidential
Information); (iii) as promptly as reasonably practicable, provide the other
Party with a copy of the relevant portions of any SEC comment letter or other
written communication that expresses an objection by the SEC staff to any
redaction or omission of information about, or specific terms or provisions of,
the Agreement or exhibit or annex hereto from such filing, and (iv) before
publicly disclosing such information or restoring the redacted terms or
provisions in the disclosure, incorporate the other Party’s timely and
reasonable requests to modify the draft disclosure (including without
limitation, revised redacted terms or provisions in the disclosure) unless the
Party believes in its reasonable judgment and pursuant to advice from legal
counsel that any SEC comment letter or other written communication pursuant to
clause (iii) or applicable law or regulation requires such disclosure.

15.10   Counterparts and Signatures.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
will together be deemed to constitute one agreement.  The Parties agree that the
execution of this Agreement by exchanging pdf signatures, and/or by industry
standard electronic signature software, shall have the same legal force and
effect as the exchange of original signatures.  In any proceeding arising under
or relating to this Agreement, each Party hereby waives any right to raise any
defense or waiver based upon execution of this Agreement by means of such
electronic signatures or maintenance of the executed agreement electronically.

15.11   Interpretation. The headings and captions of the articles and sections
of this Agreement shall be for convenience only.  This Agreement shall be
construed as if both Parties drafted it jointly, and shall not be construed
against either Party as principal drafter.  The words “include”, “includes” and
“including” (and words of similar meaning) shall be deemed to be followed by the
phrase “without limitation”.  The words “will” and “shall” shall be understood
to have the same meaning. The singular includes the plural, and vice versa,
except with regards to the definitions of Party and Parties. A statute or other
law includes regulations and other instrument under it and consolidations,
amendments, re-enactments or replacements of any of them.

15.12    Press Release.  Upon agreement of the Parties as to timing and content,
the Parties shall issue a press release announcing the high-level terms of this
Agreement.  Otherwise, neither Party shall make (or have made on its behalf) any
oral or written release of any statement, information, advertisement or
publicity in connection with this Agreement which uses the other Party’s name,
symbols, or trademarks without the other Party's prior written approval, unless
such statement or information is required by Applicable Laws or the rules or
standards of a security exchange.

15.13    Rights in Bankruptcy.  The Parties acknowledge and agree that all
licenses granted under or pursuant to this Agreement, including without
limitation, the licenses granted under Sections 2.2.1, 6.4.2 and 10.7, and all
other rights granted under or pursuant to this Agreement are and shall otherwise
be deemed to be, for purposes of Section 365(n) of Title 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”) (or analogous foreign provisions),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code (or analogous foreign provisions), and that this
Agreement is an executory contract governed by Section 365(n) of the Bankruptcy
Code (or analogous foreign provisions) in the event that a bankruptcy proceeding
is commenced involving either Party.  Each Party

 



37/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property of the bankrupt Party, which, if not already in the
non-bankrupt Party’s possession, shall be promptly delivered to it (i) upon the
commencement of a bankruptcy proceeding involving the bankrupt Party upon the
non-bankrupt Party’s written request therefor, unless the bankrupt Party elects
to continue to perform all of its obligations under this Agreement, or (ii) if
not delivered under clause (i) above, following the rejection of this Agreement
by the bankrupt Party upon written request therefor by the non-bankrupt Party. 
As the licensee of such rights hereunder, the non-bankrupt Party shall retain
and may fully exercise all of its rights and elections under the Bankruptcy
Code.  The foregoing provisions of this Section 15.13 are without prejudice to
any rights the Parties may have arising under the Bankruptcy Code or other
Applicable Laws.

15.14   Notices.  Any notices and other communications provided for in this
Agreement to be made by either of the Parties to the other Party shall be in
writing and shall be deemed given if delivered personally, sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, at the following addresses (or at
such other address for a Party as shall be specified by like notice):

If to QIAGEN:

QIAGEN Legal Department

19300 Germantown Road

Germantown, MD 20874

If to Natera:

General Counsel

Natera, Inc.

201 Industrial Road, Suite 410

San Carlos, CA 94070

 

Any such communication will be deemed to have been given (i) when delivered, if
personally delivered on a business day, (ii) on the third business day after
dispatch, if sent by nationally-recognized overnight courier, and (iii) on the
seventh business day following the date of mailing, if sent by mail, return
receipt requested. It is understood and agreed that this Section 15.14 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement and the Project Plan.

 

[Signature page to follow]





38/51

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

 

 

QIAGEN LLC

 

 

 

By:

/s/ Peer Schatz

 

 

Name: Peer Schatz

 

 

Title:

 

 

 

 

 

 

 

Natera, Inc.

 

 

 

By:

/s/ Matthew Rabinowitz

 

 

Name: Matthew Rabinowitz

 

 

Title: CEO

 

 

 



39/51

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Technical Performance Standards

 

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 





40/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT B

 

COGs and Cost Performance Standard

 

The components of Natera’s COGs Based on Sequencing Performance are as follows:

 

[*]

 

The Cost Performance Standard shall be calculated at any given time as follows:

 

1.   Natera will notify QIAGEN of its proposed plan for making a comparison for
purposes of the Cost Performance Standard for QIAGEN’s review.

 

2.   QIAGEN will provide timely comments to Natera’s proposed plan, which Natera
shall reasonably consider.

 

3.   [*] will [*] [*] on the [*] and track the following measures: [*].

 

4.   Roughly in parallel with step 3, [*] will also [*] and track the following
measures: [*].

 

5.   [*] will make a written report reflecting the results of steps 3 and 4,
which shall include all underlying data and assumptions, and will provide such
report to [*] for review.

 

6.   The Parties will attempt to resolve any questions or disputes arising from
the calculation in good faith.  If the Parties are unable to resolve a dispute
regarding the calculation, or if [*] is not able to [*] to such calculation
because of [*], the Parties shall submit the [*] to a mutually-agreed
independent third-party laboratory that agrees to any required confidentiality
obligations.

 





41/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT C

NATERA COMPETITORS

 

[*] and their Affiliates





42/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT D

PROJECT PLAN

 

[*]





43/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT E

 

Estimated Sales Targets

 

 

 

Year
following
Commercial
Launch

Total Volume of Tests for
Base Case

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 





44/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT F

QUALITY AGREEMENT

 

This Quality Agreement (this "Quality Agreement") is entered by and between
Natera, Inc. and QIAGEN LLC as an exhibit to the License, Development and
Distribution Agreement (the “Master Agreement”) for the Product.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Parties covenant and agree as follows:

 

1.         [*]

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

[*]

 

[*]

 

[*]

 

A.   [*]

 

 

 

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

 

B.   [*]

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 





45/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

[*]

[*]

[*]

[*]

 

IN WITNESS WHEREOF, the Parties hereto have caused this Quality Agreement to be
executed by their duly authorized representatives as of the Effective Date of
the master agreement.

 

 

 

 

QIAGEN LLC

 

 

 

By:

/s/ Peer Schatz

 

 

Name: Peer Schatz

 

 

Title:

 

 

 

 

 

 

 

Natera, Inc.

 

 

 

By:

/s/ Michelle Roeding

 

 

Name: Michelle Roeding

 

 

Title: Director Regulatory Affairs & Quality

 

 





46/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT G

NATERA TRADEMARKS

and

TRADEMARK USAGE GUIDELINES

 

[*]

 

The Trademark Usage Guideliness shall be added by mutual agreement of the
Parties.





47/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT H

NATERA PRODUCT PURCHASE PRICE

 

For all orders by Natera to purchase the Product, Natera shall [*]

 

 



48/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT I

INTENTIONALLY OMITTED

 

 

 



49/51

--------------------------------------------------------------------------------

 



EXHIBIT J

 

EXCLUSIVITY TECHNICAL PERFORMANCE STANDARD METRICS

 

 

 

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 





50/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------

 



EXHIBIT K

 

To be discussed and added by the Parties prior to the end of [*].

 

[END OF DOCUMENT]

 

51/51

 

* CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTION.

--------------------------------------------------------------------------------